Exhibit 10.6

Prepared by and return to:

Raymond S. Kolaski, Esq.

Winstead PC

214 N. Tryon Street

Charlotte, North Carolina 28202

FORM OF

DEED OF TRUST

from

REID’S TRAILER, INC.,

as Grantor

in favor of

Mary C. Tucker,

as Trustee

for the benefit of

CITIBANK, N.A.,

as Administrative Agent, as Beneficiary

February 7, 2012

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

September 30,        Page  

ARTICLE I DEFINITIONS

       1   

1.1 Definitions

       1   

1.2 Additional Definitions

       8   

ARTICLE II GRANT

       9   

2.1 Grant

       9   

ARTICLE III WARRANTIES AND REPRESENTATIONS

       9   

3.1 Information

       9   

3.2 Title and Lien

       10   

3.3 Business Purposes

       10   

3.4 Taxes

       10   

3.5 Mailing Address

       10   

3.6 Relationship of Grantor and Beneficiary and Secured Creditors

       10   

3.7 No Reliance on Beneficiary or any Secured Creditor

       10   

3.8 Environmental and Hazardous Substances

       10   

3.9 No Litigation

       13   

ARTICLE IV AFFIRMATIVE COVENANTS

       13   

4.1 Compliance with Legal Requirements

       13   

4.2 First Lien Status

       13   

4.3 Payment of Impositions

       13   

4.4 Repair

       13   

4.5 Insurance

       14   

4.6 Inspection

       14   

4.7 Payment for Labor and Materials

       15   

4.8 Further Assurances and Corrections

       15   

4.9 Tax on Deed of Trust

       15   

4.10 Expenses

       15   

4.11 Delivery of Contracts

       15   

4.12 Environment and Hazardous Substances

       16   

ARTICLE V NEGATIVE COVENANTS

       18   

5.1 Use Violations

       18   

5.2 Waste; Alterations

       18   

5.3 Replacement of Fixtures and Personalty

       18   

5.4 Change in Zoning

       18   

5.5 No Drilling

       18   

5.6 No Disposition

       18   

5.7 No Subordinate Mortgages

       18   

5.8 Change of Entity; Address

       19   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

September 30,        Page  

ARTICLE VI EVENTS OF DEFAULT

       19   

6.1 False Representation

       19   

6.2 No Further Encumbrances

       19   

6.3 Disposition of Mortgaged Property and Beneficial Interest in Grantor

       19   

6.4 Condemnation

       19   

6.5 Destruction of Improvements

       19   

6.6 Abandonment

       19   

6.7 Event of Default in Loan Documents

       20   

ARTICLE VII REMEDIES

       20   

7.1 Beneficiary’s Remedies Upon Default

       20   

7.2 Other Rights of Beneficiary

       27   

7.3 Possession After Foreclosure

       27   

7.4 Application of Proceeds

       28   

7.5 Abandonment of Sale

       28   

7.6 Payment of Fees

       28   

7.7 Miscellaneous

       29   

7.8 Waiver of Deficiency Statute

       30   

ARTICLE VIII SPECIAL PROVISIONS

       31   

8.1 Condemnation Proceeds

       31   

8.2 Insurance Proceeds

       31   

8.3 Reserve for Impositions and Insurance Premiums

       31   

8.4 INDEMNITY

       32   

8.5 Subrogation

       34   

8.6 Waiver of Setoff

       34   

8.7 Setoff

       34   

ARTICLE IX ASSIGNMENT OF SPACE LEASES AND RENTS

       34   

9.1 Assignment

       34   

9.2 Limited License

       35   

9.3 Enforcement of Space Leases

       35   

9.4 No Merger of Estates

       35   

ARTICLE X SECURITY AGREEMENT

       36   

10.1 Security Interest

       36   

10.2 Financing Statements

       36   

10.3 Fixture Filing

       36   

ARTICLE XI CONCERNING THE TRUSTEE

       36   

11.1 No Required Action

       36   

11.2 Certain Rights

       37   

11.3 Retention of Money

       37   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

September 30,        Page  

11.4 Successor Trustees

       37   

11.5 Perfection of Appointment

       38   

11.6 Succession Instruments

       38   

11.7 No Representation by Trustee or Beneficiary

       38   

ARTICLE XII MISCELLANEOUS

       38   

12.1 Release

       38   

12.2 Performance at Grantor’s Expense

       39   

12.3 Survival of Obligations

       39   

12.4 Recording and Filing

       39   

12.5 Notices

       39   

12.6 Covenants Running with the Land

       39   

12.7 Successors and Assigns

       40   

12.8 No Waiver; Severability

       40   

12.9 Counterparts

       40   

12.10 Applicable Law

       40   

12.11 Interest Provisions

       40   

12.12 Subrogation

       42   

12.13 Rights Cumulative

       42   

12.14 Payments

       42   

12.15 Exceptions to Covenants

       43   

12.16 Reliance

       43   

12.17 Change of Security

       43   

12.18 Headings

       44   

12.19 Entire Agreement; Amendment

       44   

12.20 Waiver of Right to Trial by Jury

       44   

 

iii



--------------------------------------------------------------------------------

When recorded, return to:

James R. Littlejohn

Winstead PC

5400 Renaissance Tower

1201 Elm Street

Dallas, Texas 75270

DEED OF TRUST

This DEED OF TRUST (herein referred to as the “Deed of Trust”), entered into as
of February 7, 2012, by, Reid’s Trailer, Inc., a Delaware corporation,
(“Grantor”), whose chief executive office and mailing address for notice
hereunder is at 1609 Heritage Commerce Ct., Wake Forest, North Carolina 27587,
Attention: President and Chief Executive Officer, and whose organizational
identification number issued by the State of Delaware is DE4236701, to Mary C.
Tucker (“Trustee”), whose address is 4000 Regent Boulevard, Mail Stop C3B-350,
Irving, Texas 75063, for the benefit of the hereinafter described Beneficiary.

W I T N E S S E T H:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used herein, the following terms shall have the following
meanings:

Administrative Agent: As defined in the Existing Credit Agreement.

Beneficiary: Citibank, N.A., in its capacity as Administrative Agent, for the
benefit of Secured Creditors, whose address for notice hereunder is 2001 Ross
Avenue, Suite 4300, Dallas, Texas 75201, Attention: Gary D. Pitcock

Charges: As defined in Section 12.11(b) hereof.

Constituent Party: Any signatory to this Deed of Trust that signs on Grantor’s
behalf that is a corporation, general partnership, limited partnership, joint
venture, trust, or other type of business organization.

Contracts: All of the right, title, and interest of Grantor in, to, and under
any and all (i) contracts for the purchase of all or any portion of the
Mortgaged Property, whether such Contracts are now or at any time hereafter
existing, including but without limitation, any and all earnest money or other
deposits escrowed or to be escrowed or letters of credit provided or to be
provided by the purchasers under the Contracts, including all amendments and
supplements to and renewals and extensions of the Contracts at any time made,
and together with all payments, earnings, income, and profits arising from

 

DEED OF TRUST

 



--------------------------------------------------------------------------------

sale of all or any portion of the Mortgaged Property or from the Contracts and
all other sums due or to become due under and pursuant thereto and together with
any and all earnest money, security, letters of credit or other deposits under
any of the Contracts; (ii) contracts, licenses, permits, and rights relating to
living unit equivalents or other entitlements for water, wastewater, and other
utility services whether executed, granted, or issued by a private Person or a
Governmental Authority or quasi-governmental agency, which are directly or
indirectly related to, or connected with, the development of the Mortgaged
Property, whether such contracts, licenses, and permits are now or at any time
thereafter existing, including without limitation, any and all rights of living
unit equivalents or other entitlements with respect to water, wastewater, and
other utility services, certificates, licenses, zoning variances, permits, and
no-action letters from each Governmental Authority required: (a) to evidence
compliance by Grantor and all improvements constructed or to be constructed on
the Mortgaged Property with all legal requirements applicable to the Mortgaged
Property, and (b) to develop and/or operate the Mortgaged Property as a
commercial and/or residential project; (iii) any and all right, title, and
interest Grantor may have in any financing arrangements relating to the
financing of or the purchase of all or any portion of the Mortgaged Property by
future purchasers; (iv) all contracts with architects, engineers or other
professionals relating to the design and/or construction of the Improvements,
plans, including all amendments and supplements to and renewals and extensions
of such contracts at any time made, and together with all rebates, refunds or
deposits, and all other sums due or to become due under and pursuant thereto and
together with all powers, privileges, options, and other benefits of Grantor
under such contracts; and (v) all other contracts which in any way relate to the
use, enjoyment, occupancy, operation, maintenance, management or ownership of
the Mortgaged Property (save and except any and all leases, subleases or other
agreements pursuant to which Grantor is granted a possessory interest in the
Land), including but not limited to maintenance and service contracts and
management agreements.

Debtor Relief Laws: The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

Default Rate: The rate of interest specified in the Credit Agreement as the
“Default Rate” to be paid at the times specified in the Credit Agreement, but
not in excess of the Highest Lawful Rate.

Disposition: Any sale, lease (except as permitted under this Deed of Trust),
sublease, exchange, assignment, conveyance, transfer, trade, or other
disposition of all or any portion of the Mortgaged Property (or any interest
therein) or all or any part of the beneficial ownership interest in Grantor (if
Grantor is a corporation, partnership, general partnership, limited partnership,
joint venture, trust, or other type of business association or legal entity).

 

DEED OF TRUST

 

2



--------------------------------------------------------------------------------

Environmental Law: Any federal, state, or local Law, statute, ordinance, or
regulation, whether now or hereafter in effect, pertaining to health, industrial
hygiene, or the environmental conditions on, under, or about the Mortgaged
Property, including without limitation, the following, as now or hereafter
amended: Comprehensive Environmental Response, Compensation, and Liability Act
of 1980 (“CERCLA”), 42 U.S.C. § 9601 et seq.; Resource, Conservation and
Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq. as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), Pub. L. 99-499, 100 Stat.
1613; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; Emergency
Planning and Community Right to Know Act of 1986, 42 U.S.C. § 1101 et seq.;
Clean Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; Clean Air Act (“CAA”), 42
U.S.C. § 7401 et seq.; Federal Water Pollution Control Act (“FWPCA”), 33 U.S.C.
§ 1251 et seq.; and any corresponding state Laws or ordinances; and regulations,
rules, guidelines, or standards promulgated pursuant to such Laws, statutes and
regulations, as such statutes, regulations, rules, guidelines, and standards are
amended from time to time.

Event of Default: Any happening or occurrence described in Article VI hereof.

Existing Credit Agreement: The Amended and Restated Credit Agreement dated as of
December 21, 2011, among PowerSecure International, Inc., Citibank, N.A., as
Administrative Agent, and the other lenders party thereto.

Fixtures: All materials, supplies, equipment, systems, apparatus, and other
items now owned or hereafter acquired by Grantor and now or hereafter attached
to, installed in, or used in connection with (temporarily or permanently) any of
the Improvements or the Land, which are now owned or hereafter acquired by
Grantor and are now or hereafter attached to the Land or the Improvements, and
including but not limited to any and all partitions, dynamos, window screens and
shades, draperies, rugs and other floor coverings, awnings, motors, engines,
boilers, furnaces, pipes, cleaning, call and sprinkler systems, fire
extinguishing apparatus and equipment, water tanks, swimming pools, heating,
ventilating, refrigeration, plumbing, laundry, lighting, generating, cleaning,
waste disposal, transportation (of people or things, including but not limited
to, stairways, elevators, escalators, and conveyors), incinerating, air
conditioning and air cooling equipment and systems, gas and electric machinery,
appurtenances and equipment, disposals, dishwashers, refrigerators and ranges,
recreational equipment and facilities of all kinds, and lighting, traffic
control, waste disposal, raw and potable water, gas, electrical, storm and
sanitary sewer, telephone and cable television facilities, and all other
utilities whether or not situated in easements, together with all accessions,
appurtenances, replacements, betterments, and substitutions for any of the
foregoing and the proceeds thereof.

Governmental Authority: Any and all applicable courts, boards, agencies,
commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise), whether now or hereafter in existence.

 

DEED OF TRUST

 

3



--------------------------------------------------------------------------------

Grantor: The Person described as Grantor in the initial paragraph of this Deed
of Trust and any and all subsequent owners of the Mortgaged Property or any part
thereof (without hereby implying Beneficiary’s consent to any Disposition of the
Mortgaged Property).

Guarantor (individually and/or collectively, as the context may require): Those
Persons, if any, designated as Guarantor in the Guaranty.

Guaranty (individually and/or collectively, as the context may require): That or
those instruments of guaranty, if any, now or hereafter in effect, from
Guarantor to Beneficiary, Administrative Agent or any Secured Creditor
guaranteeing the repayment and performance of all or any part of the
Indebtedness or the satisfaction of, or continued compliance with, the
Obligations, or both.

Hazardous Substance: Hazardous Substance is any substance, product, waste, or
other material which is or becomes listed, regulated, or addressed as being a
toxic, hazardous, polluting, or similarly harmful substance under any
Environmental Law, including without limitation: (i) any substance included
within the definition of “hazardous waste” pursuant to Section 1004 of RCRA;
(ii) any substance included within the definition of “hazardous substance”
pursuant to Section 101 of CERCLA; (iii) any substance included within (a) the
definition of “regulated substance” pursuant to any Law; or (b) the definition
of “hazardous substance” pursuant to any Law; (iv) asbestos; (v) polychlorinated
biphenyls; (vi) petroleum products; (vii) underground storage tanks, whether
empty, filled or partially filled with any substance; (viii) any radioactive
materials, urea formaldehyde foam insulation or radon; (ix) any substance
included within the definition of “waste” or “pollutant” pursuant to any Law;
and (x) any other chemical, material or substance, the exposure to which is
prohibited, limited or regulated by any Governmental Authority on the basis that
such chemical, material or substance is toxic, hazardous or harmful to human
health or the environment.

Highest Lawful Rate: As defined in Section 12.11 hereof.

Impositions: (i) All real estate and personal property taxes, charges,
assessments, standby fees, excises, and levies and any interest, costs, or
penalties with respect thereto, general and special, ordinary and extraordinary,
foreseen and unforeseen, of any kind and nature whatsoever which at any time
prior to or after the execution hereof may be assessed, levied, or imposed upon
the Mortgaged Property or the ownership, use, occupancy, or enjoyment thereof,
or any portion thereof, or the sidewalks, streets, or alleyways adjacent
thereto; (ii) any charges, fees, license payments, or other sums payable for or
under any easement, license, or agreement maintained for the benefit of the
Mortgaged Property; (iii) water, gas, sewer, electricity, and other utility
charges and fees relating to the Mortgaged Property; and (iv) assessments and
charges arising under any subdivision, condominium, planned unit development, or
other declarations, restrictions, regimes, or agreements affecting the Mortgaged
Property.

Improvements: Any and all buildings, covered garages, air conditioning towers,
open parking areas, structures and other improvements, and any and all
additions, alterations, betterments or appurtenances thereto, now or at any time
hereafter situated, placed, or constructed upon the Land or any part thereof.

 

DEED OF TRUST

 

4



--------------------------------------------------------------------------------

Indebtedness: (i) The Secured Obligations, (ii) the principal of, interest on,
or other sums evidenced by the Loan Documents; (iii) any other amounts,
payments, or premiums payable under the Loan Documents; (iv) such additional
sums, with interest thereon, as may hereafter be borrowed from any Secured
Creditor pursuant to a Loan Document, its successors or assigns, by the then
record owner of the Mortgaged Property, when evidenced by a promissory note
which, by its terms, is secured hereby (it being contemplated by Grantor,
Beneficiary and Secured Creditors that such future indebtedness may be
incurred); (v) any and all other indebtedness, obligations, and liabilities of
any kind or character of Grantor to Beneficiary or any Secured Creditor pursuant
to a Loan Document or other agreement evidencing or governing the Secured
Obligations, now or hereafter existing, absolute or contingent, due or not due,
arising by operation of Law or otherwise, or direct or indirect, primary or
secondary, joint, several, joint and several, fixed or contingent, secured or
unsecured by additional or different security or securities, including
indebtedness, obligations, and liabilities to Beneficiary or any Secured
Creditor pursuant to a Loan Document or other agreement evidencing or governing
the Secured Obligations of Grantor as a member of any partnership, joint
venture, trust or other type of business association, or other group, and
whether incurred by Grantor as principal, surety, endorser, guarantor,
accommodation party or otherwise, it being contemplated by Grantor and
Beneficiary and Secured Creditors that Grantor may hereafter become indebted to
Beneficiary and Secured Creditors in further sum or sums, and (vi) all present
and future amounts in respect of the foregoing that would become due but for the
operation of any provision of Debtor Relief Laws, and all present and future
accrued and unpaid interest, including, without limitation, post-petition
interest if Grantor or any other Loan Party voluntarily or involuntarily becomes
subject to any Debtor Relief Laws. Notwithstanding the foregoing provisions of
this definition, this Deed of Trust shall not secure any such other loan,
advance, debt, obligation or liability with respect to which Beneficiary or any
Secured Creditor is by applicable Law prohibited from obtaining a lien on real
estate, nor shall this definition operate or be effective to constitute or
require any assumption or payment by any Person, in any way, of any debt or
obligation of any other Person to the extent that the same would violate or
exceed the limit provided in any applicable usury or other Law.

Land: The real property or interest therein described in Exhibit “A” attached
hereto and incorporated herein by this reference, together with all right,
title, interest, and privileges of Grantor in and to (i) all streets, ways,
roads, alleys, easements, rights-of-way, licenses, rights of ingress and egress,
vehicle parking rights and public places, existing or proposed, abutting,
adjacent, used in connection with or pertaining to such real property or the
improvements thereon; (ii) any strips or gores of real property between such
real property and abutting or adjacent properties; (iii) all water and water
rights, timber and crops pertaining to such real estate; and (iv) all
appurtenances and all reversions and remainders in or to such real property.

Law: As defined in the Existing Credit Agreement.

 

DEED OF TRUST

 

5



--------------------------------------------------------------------------------

Legal Requirements: (i) Any and all present and future judicial decisions,
statutes, rulings, rules, regulations, permits, certificates, or ordinances of
any Governmental Authority in any way applicable to Grantor, any Guarantor or
the Mortgaged Property, including, without limiting the generality of the
foregoing, the ownership, use, occupancy, possession, operation, maintenance,
alteration, repair, or reconstruction thereof, (ii) any and all covenants,
conditions, and restrictions contained in any deeds, other forms of conveyance,
or in any other instruments of any nature that relate in any way or are
applicable to the Mortgaged Property or the ownership, use, or occupancy
thereof, (iii) Grantor’s or any Guarantor’s presently or subsequently effective
bylaws and articles of incorporation or partnership, limited partnership, joint
venture, trust, or other form of business association agreement, (iv) any and
all Space Leases, (v) any and all Contracts, and (vi) any and all leases, other
than those described in (iv) above, and other contracts (written or oral) of any
nature that relate in any way to the Mortgaged Property and to which Grantor or
any Guarantor may be bound, including, without limiting the generality of the
foregoing, any lease or other contract pursuant to which Grantor is granted a
possessory interest in and to the Land and/or the Improvements.

License: As defined in Section 9.2 hereof.

Loan Documents: As defined in the Existing Credit Agreement.

Loan Party: As defined in the Existing Credit Agreement.

Material Adverse Effect: (i) a Material Adverse Effect (as defined in the
Existing Credit Agreement) and (ii) any material and adverse effect on the value
of the Mortgaged Property.

Minerals: All substances in, on, or under the Land which are now, or may become
in the future, intrinsically valuable, that is, valuable in themselves, and
which now or may be in the future enjoyed through extraction or removal from the
property, including without limitation, oil, gas, and all other hydrocarbons,
coal, lignite, carbon dioxide and all other nonhydrocarbon gases, uranium and
all other radioactive substances, and gold, silver, copper, iron and all other
metallic substances or ores, including all as-extracted collateral (as defined
in the UCC).

Mortgaged Property: The Land, Fixtures, Improvements, Personalty, Contracts,
Space Leases and Rents, and any interest of Grantor now owned or hereafter
acquired in and to the Land, Minerals, Fixtures, Improvements, Personalty,
Contracts, Space Leases and Rents, together with any and all other security and
collateral of any nature whatsoever, now or hereafter given for the repayment or
performance of the Indebtedness or the performance and discharge of the
Obligations. As used in this Deed of Trust, the term “Mortgaged Property” shall
be expressly defined as meaning all or, where the context permits or requires,
any portion of the above and all or, where the context permits or requires, any
interest therein.

Notes: As defined in the Existing Credit Agreement.

 

DEED OF TRUST

 

6



--------------------------------------------------------------------------------

Obligations: Any and all of the covenants, conditions, warranties,
representations, and other obligations (other than to repay or perform the
Indebtedness) made or undertaken by Grantor, Guarantor, or any other Person or
party to the Loan Documents to Beneficiary, any Secured Creditor, Trustee, or
others as set forth in the Loan Documents, the Space Leases, and in any deed,
lease, sublease, or other form of conveyance, or any other agreement pursuant to
which Grantor is granted a possessory interest in the Land.

Permitted Exceptions: The liens, easements, restrictions, security interests,
and other matters (if any) as reflected on Exhibit “B” attached hereto and
incorporated herein by reference and the liens and security interests created by
the Loan Documents.

Person: As defined in the Existing Credit Agreement.

Personalty: All of the right, title, and interest of Grantor in and to
(i) furniture, furnishings, equipment, machinery, goods (including, but not
limited to, crops, farm products, timber and timber to be cut, and extracted
Minerals); (ii) general intangibles, money, insurance proceeds, accounts,
contract and subcontract rights, trademarks, trade names, inventory; (iii) all
refundable, returnable, or reimbursable fees, deposits or other funds or
evidences of credit or indebtedness deposited by or on behalf of Grantor with
any Governmental Authority, boards, corporations, providers of utility services,
public or private, including specifically, but without limitation, all
refundable, returnable, or reimbursable tap fees, utility deposits, commitment
fees and development costs, any awards, remunerations, reimbursements,
settlements, or compensation heretofore made or hereafter to be made by any
Governmental Authority pertaining to the Land, Improvements, Fixtures,
Contracts, or Personalty, including but not limited to those for any vacation
of, or change of grade in, any streets affecting the Land or the Improvements
and those for municipal utility district or other utility costs incurred or
deposits made in connection with the Land; and (iv) all other personal property
of any kind or character as defined in and subject to the provisions of the UCC
(Article 9 - Secured Transactions); any and all of which are now owned or
hereafter acquired by Grantor, and which are now or hereafter situated in, on,
or about the Land or the Improvements, or used in or necessary to the complete
and proper planning, development, construction, financing, use, occupancy, or
operation thereof, or acquired (whether delivered to the Land or stored
elsewhere) for use in or on the Land or the Improvements, together with all
accessions, replacements, and substitutions thereto or therefor and the proceeds
thereof.

Related Indebtedness: As defined in Section 12.11(b) hereof.

Release: “Release,” “removal,” “environment,” and “disposal” shall have the
meanings given such terms in CERCLA, and the term “disposal” shall also have the
meaning given it in RCRA; provided that in the event either CERCLA or RCRA is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply subsequent to the effective date of such amendment, and
provided further that to the extent the Laws of the State of North Carolina
establish a meaning for “release,” “removal,” “environment,” or “disposal,”
which is broader than that specified in either CERCLA and RCRA, such broader
meaning shall apply.

 

DEED OF TRUST

 

7



--------------------------------------------------------------------------------

Remedial Work: Any investigation, site monitoring, containment, cleanup,
removal, restoration, or other work of any kind or nature reasonably necessary
or desirable under any applicable Environmental Law in connection with the
current or future presence, suspected presence, release, or suspected release of
a Hazardous Substance in or into the air, soil, ground water, surface water, or
soil vapor at, on, about, under, or within the Mortgaged Property, or any part
thereof.

Rents: All of the rents, revenues, income, proceeds, profits, security and other
types of deposits (after Grantor acquires title thereto), and other benefits
paid or payable by parties to the Contracts and/or Space Leases, other than
Grantor for using, leasing, licensing, possessing, operating from, residing in,
selling, or otherwise enjoying all or any portion of the Mortgaged Property.

Secured Creditor: As defined in the Existing Credit Agreement.

Secured Obligations: As defined in the Existing Credit Agreement.

Space Leases: Any and all leases, master leases, subleases, licenses,
concessions, or other agreements (written or oral, now or hereafter in effect)
which grant to third parties a possessory interest in and to, or the right to
use, all or any part of the Mortgaged Property, together with all security and
other deposits or payments made in connection therewith.

Subordinate Mortgage: Any mortgage, deed of trust, pledge, lien (statutory,
constitutional, or contractual), security interest, encumbrance or charge, or
conditional sale or other title retention agreement, covering all or any portion
of the Mortgaged Property executed and delivered by Grantor, the lien of which
is subordinate and inferior to the lien of this Deed of Trust.

Trustee: The individual described as Trustee in the initial paragraph of this
Deed of Trust.

UCC: The Uniform Commercial Code, as amended from time to time, in effect in the
state in which the Mortgaged Property is located.

1.2 Additional Definitions. As used herein, the following terms shall have the
following meanings:

(a) “Hereof,” “hereby,” “hereto,” “hereunder,” “herewith,” and similar terms
mean of, by, to, under and with respect to, this Deed of Trust or to the other
documents or matters being referenced.

(b) “Heretofore” means before, “hereafter” means after, and “herewith” means
concurrently with, the date of this Deed of Trust.

 

DEED OF TRUST

 

8



--------------------------------------------------------------------------------

(c) All pronouns, whether in masculine, feminine or neuter form, shall be deemed
to refer to the object of such pronoun whether same is masculine, feminine or
neuter in gender, as the context may suggest or require.

(d) All terms used herein, whether or not defined in Section 1.1 hereof, and
whether used in singular or plural form, shall be deemed to refer to the object
of such term whether such is singular or plural in nature, as the context may
suggest or require.

ARTICLE II

GRANT

2.1 Grant. To secure the full and timely payment and performance of the
Indebtedness and the full and timely performance and discharge of the
Obligations, Grantor has GRANTED, BARGAINED, SOLD and CONVEYED, and by these
presents does GRANT, BARGAIN, SELL and CONVEY, unto Trustee, in trust, the
Mortgaged Property, subject, however, to the Permitted Exceptions, TO HAVE AND
TO HOLD the Mortgaged Property unto Trustee, forever, and Grantor does hereby
bind itself, its successors, and assigns to WARRANT AND FOREVER DEFEND the title
to the Mortgaged Property unto Trustee against every Person whomsoever lawfully
claiming or to claim the same or any part thereof; provided, however, that if
Grantor shall pay and perform (or cause to be paid and performed) the
Indebtedness as and when the same shall become due and payable and shall fully
perform and discharge (or cause to be fully performed and discharged) the
Obligations on or before the date same are to be performed and discharged, then
the liens, security interests, estates, and rights granted by this Deed of Trust
shall terminate, in accordance with the provisions hereof, otherwise same shall
remain in full force and effect. A certificate or other written statement
executed on behalf of Trustee or Beneficiary confirming that the Indebtedness
has not been fully paid and performed or the Obligations have not been fully
performed or discharged shall be sufficient evidence thereof for the purpose of
reliance by third parties on such fact. This Deed of Trust is given wholly or in
part to secure future obligations which may be incurred hereunder and under the
other Loan Documents. The amount of present obligations secured is $770,000.00
and the maximum principal amount, including present and future obligations;
which may be secured hereby at one time is $25,770,000.00. The period within
which such future obligations may be incurred commences on the date of this Deed
of Trust and ends on the date fifteen (15) years from the date hereof.

ARTICLE III

WARRANTIES AND REPRESENTATIONS

Grantor hereby unconditionally warrants and represents to Beneficiary, as of the
date hereof and at all times during the term of this Deed of Trust, as follows:

3.1 Information. All information, financial statements, reports, papers, and
data given or to be given to Beneficiary or any Secured Creditor with respect to
the Mortgaged Property are, or at the time of delivery will be, accurate,
complete, and correct in all material respects and do not, or will not, omit any
fact, the inclusion of which is necessary to prevent the facts contained therein
from being materially misleading.

 

DEED OF TRUST

 

9



--------------------------------------------------------------------------------

3.2 Title and Lien. Grantor has good and indefeasible title to the Land in fee
simple and Improvements, and good and marketable title to the Fixtures and
Personalty, free and clear of any liens, charges, encumbrances, security
interests, claim, easements, restrictions, options, leases (other than the Space
Leases), covenants, and other rights, titles, interests, or estates of any
nature whatsoever, except the Permitted Exceptions. This Deed of Trust
constitutes a valid, subsisting first lien on the Land, the Improvements, and
the Fixtures; a valid, subsisting first priority security interest in and to the
Personalty, Contracts, and to the extent that the terms Space Leases and Rents
include items covered by the UCC, in and to the Space Leases and Rents; and a
valid, subsisting first priority assignment of the Space Leases and Rents not
covered by the UCC, all in accordance with the terms hereof.

3.3 Business Purposes. The loans evidenced by the Notes and other extensions of
credit pursuant to the Loan Documents and other agreements evidencing or
governing the Secured Obligations are solely for the purpose of carrying on or
acquiring a business of Grantor, and is not for personal, family, household, or
agricultural purposes.

3.4 Taxes. Grantor, each Constituent Party, and each Guarantor have filed all
federal, state, county, municipal, and city income and other tax returns
required to have been filed by them related to the Mortgaged Property and have
paid all taxes and related liabilities which have become due pursuant to such
returns or pursuant to any assessments received by them related to the Mortgaged
Property. Neither Grantor, any Constituent Party, nor any Guarantor knows of any
basis for any additional assessment in respect of any such taxes and related
liabilities related to the Mortgaged Property.

3.5 Mailing Address. Grantor’s mailing address, as set forth in the opening
paragraph hereof or as changed pursuant to the provisions hereof, is true and
correct.

3.6 Relationship of Grantor and Beneficiary and Secured Creditors. The
relationship between Grantor and Beneficiary and Secured Creditors is solely
that of debtor and creditor, and neither Beneficiary nor any Secured Creditor
has any fiduciary or other special relationship with Grantor, and no term or
condition of any of the Loan Documents shall be construed so as to deem the
relationship between Grantor and Beneficiary and Secured Creditors to be other
than that of debtor and creditor.

3.7 No Reliance on Beneficiary or any Secured Creditor. Grantor is experienced
in the ownership and operation of properties similar to the Mortgaged Property,
and Grantor, Beneficiary and Secured Creditors have and are relying solely upon
Grantor’s expertise and business plan in connection with the ownership and
operation of the Mortgaged Property. Grantor is not relying on Beneficiary’s or
any Secured Creditor’s expertise or business acumen in connection with the
Mortgaged Property.

3.8 Environmental and Hazardous Substances. The following representations and
warranties of Grantor are made without regard to whether Beneficiary or any
Secured Creditor has, or hereafter obtains, any knowledge or report of the
environmental condition of the Mortgaged Property:

 

DEED OF TRUST

 

10



--------------------------------------------------------------------------------

(a) To Grantor’s knowledge, the Mortgaged Property and the operations conducted
thereon do not violate any applicable Law, statute, ordinance, rule, regulation,
order or determination of any Governmental Authority or any restrictive covenant
or deed restriction (recorded or otherwise), including without limitation all
applicable zoning ordinances and building codes, flood disaster Laws and
Environmental Laws;

(b) Without limitation of subparagraph (a) immediately preceding, except as
previously disclosed in writing to Beneficiary, to Grantor’s knowledge, the
Mortgaged Property and operations conducted thereon by the current or prior
owner or operator of such Mortgaged Property or operation, are not in violation
of or subject to any existing, pending or threatened action, suit,
investigation, inquiry or proceeding by any Governmental Authority or
nongovernmental entity or Person or to any remedial obligations under any
Environmental Law;

(c) Grantor has used its best efforts to determine and has determined the extent
of the existence of Hazardous Substances generated, placed, held, located,
disposed of or otherwise released, on, under, from or about the Mortgaged
Property and of any release, suspected release, or threatened release, thereof;

(d) Grantor has not undertaken, permitted, authorized or suffered and will not
undertake, permit, authorize or suffer, the presence, use, manufacture,
handling, generation, transportation, storage, treatment, discharge, release,
burial or disposal on, under, from or about the Mortgaged Property of any
Hazardous Substance, or the transportation to or from the Mortgaged Property of
any Hazardous Substance, except in compliance with applicable Laws, regulations
and industry standards;

(e) Except as otherwise previously disclosed to Beneficiary in writing, there is
no pending or threatened litigation or proceeding before any Governmental
Authority in which any Person alleges the presence, release, threat of release,
placement on, under, from or about the Mortgaged Property, or the manufacture,
handling, generation, transportation, storage, treatment, discharge, burial, or
disposal on, under, from or about the Mortgaged Property, or the transportation
to or from the Mortgaged Property, of any Hazardous Substance;

(f) Except as otherwise previously disclosed to Beneficiary in writing, Grantor
has not received any notice and has no actual or constructive knowledge that any
Governmental Authority or any employee or agent thereof has determined that
there is or has been a presence, release, threat of release, placement on,
under, from or about the Mortgaged Property, or the use, manufacture, handling,
generation, transportation, storage, treatment, discharge, burial or disposal
on, under, from or about the Mortgaged Property, or the transportation to or
from the Mortgaged Property, of any Hazardous Substance;

 

DEED OF TRUST

 

11



--------------------------------------------------------------------------------

(g) Except as previously disclosed to Beneficiary in writing, there have been no
communications or agreements with any Governmental Authority or agency (federal,
state or local) or any private Person, including, but not limited to, any prior
owner or operator of the Mortgaged Property, relating in any way to any
liability arising from, or the violation of any Law, regulation or industry
standard relating to, the presence, release, threat of release, placement on,
under, from or about the Mortgaged Property, or the use, manufacture, handling,
generation, transportation, storage, treatment, discharge, burial or disposal
on, under, from or about the Mortgaged Property, or the transportation to or
from the Mortgaged Property, of any Hazardous Substance except for
communications made in the ordinary course of business in connection with
permits, reports, and routine inspections issued, prepared or conducted by
Government Authorities having jurisdiction over the Mortgaged Property;

(h) Grantor will permit Beneficiary to join and participate in, as a party if it
so elects, any legal proceedings or actions initiated with respect to the
Mortgaged Property in connection with any Environmental Law or Hazardous
Substance and pay all attorneys’ fees incurred by Beneficiary in connection
therewith;

(i) Grantor has been issued all required federal, state and local licenses,
certificates or permits relating to, and Grantor and its facilities, business
assets, property, leaseholds and equipment are in compliance in all respects
with all applicable federal, state and local Laws, rules and regulations
relating to, air emissions, water discharge, noise emissions, solid or liquid
waste disposal, hazardous wastes or materials, or other environmental, health or
safety matters;

(j) Grantor has no material contingent liability in connection with any release
or threatened release of any Hazardous Substance into the indoor or outdoor
environment;

(k) The use which Grantor or any owner or operator of the Mortgaged Property
makes or intends to make of the Mortgaged Property will not result in any
disposal or other release of any Hazardous Substance on, from, or to the
Mortgaged Property which disposal or release would constitute a violation of any
Environmental Law or any other applicable Law or regulation or industry
standard.

Grantor recognizes and acknowledges that, in entering into the transactions
evidenced by the Loan Documents and the other agreements evidencing or governing
the Secured Obligations and making the extensions of credit creating Secured
Obligations, Beneficiary and Secured Creditors are expressly and primarily
relying on the truth and accuracy of the foregoing warranties and
representations without any obligation to investigate the Mortgaged Property and
notwithstanding any investigation of the Mortgaged Property by Beneficiary or
any Secured Creditor; that such reliance exists on the part of Beneficiary and
Secured Creditors prior thereto; that such warranties and representations are a
material inducement to Secured Creditors in making the loans evidenced by the
Notes, extending credit pursuant to the Loan Documents and extending credit
creating Secured Obligations; and that Secured Creditors would not be willing to
make the loans evidenced by the Notes, extending credit pursuant to the Loan
Documents and extending credit creating Secured Obligations in the absence of
any of such warranties and representations.

 

DEED OF TRUST

 

12



--------------------------------------------------------------------------------

3.9 No Litigation. Except as disclosed in writing to Beneficiary, there are no
(i) actions, suits, or proceedings, at law or in equity, before any Governmental
Authority or arbitrator pending or threatened against or affecting or involving
the Mortgaged Property, or (ii) outstanding or unpaid judgments against the
Mortgaged Property.

ARTICLE IV

AFFIRMATIVE COVENANTS

Grantor hereby unconditionally covenants and agrees with Beneficiary, until the
entire Indebtedness shall have been finally paid in full and all of the
Obligations shall have been fully performed and discharged as follows:

4.1 Compliance with Legal Requirements. Grantor will promptly and faithfully
comply with, conform to, and obey all Legal Requirements, whether the same shall
necessitate structural changes in, improvements to, or interfere with the use or
enjoyment of, the Mortgaged Property.

4.2 First Lien Status. Grantor will protect the first lien and security interest
status of this Deed of Trust and the other Loan Documents and will not permit to
be created or to exist in respect of the Mortgaged Property or any part thereof
any lien or security interest on a parity with, superior to, or inferior to any
of the liens or security interests hereof, except for the Permitted Exceptions.

4.3 Payment of Impositions. Grantor will duly pay and discharge, or cause to be
paid and discharged, the Impositions not later than the earlier to occur of
(i) the due date thereof, (ii) the day any fine, penalty, interest, or cost may
be added thereto or imposed, or (iii) the day any lien may be filed for the
nonpayment thereof (if such day is used to determine the due date of the
respective item), and Grantor shall deliver to Beneficiary a written receipt
evidencing the payment of the respective Imposition.

4.4 Repair. Grantor will keep the Mortgaged Property in first-class order and
condition and will make all repairs, replacements, renewals, additions,
betterments, improvements, and alterations thereof and thereto, interior and
exterior, structural and nonstructural, ordinary and extraordinary, foreseen and
unforeseen, which are necessary or reasonably appropriate to keep same in such
order and condition. Grantor will prevent any act, occurrence, or neglect which
might impair the value or usefulness of the Mortgaged Property for its intended
usage. In instances where repairs, replacements, renewals, additions,
betterments, improvements, or alterations are required in and to the Mortgaged
Property on an emergency basis to prevent loss, damage, waste, or destruction
thereof, Grantor shall proceed to repair, replace, add to, better, improve, or
alter same, or cause same to be repaired, replaced, added to, bettered,
improved, or altered, notwithstanding anything to the contrary contained in
Section 5.2 hereof; provided, however, that in instances where such emergency
measures are to be taken, Grantor will notify Beneficiary in writing of the
commencement of same and the measures to be taken, and, when same are completed,
the completion date and the measures actually taken.

 

DEED OF TRUST

 

13



--------------------------------------------------------------------------------

4.5 Insurance. Grantor will obtain and maintain insurance upon and relating to
the Mortgaged Property with such insurers, in such amounts and covering such
risks as shall be satisfactory to Beneficiary, from time to time, including but
not limited to: (i) owner’s and contractors’ policies of comprehensive general
public liability insurance (including automobile coverage); (ii) hazard
insurance against all risks of loss, including collapse, in an amount not less
than the full replacement cost of all Improvements, including the cost of debris
removal, with annual agreed amount endorsement and sufficient at all times to
prevent Grantor from becoming a coinsurer; (iii) business interruption or rental
loss insurance; (iv) if the Mortgaged Property is in a “Flood Hazard Area,” a
flood insurance policy, or binder therefor, in an amount equal to the principal
amount of the Notes and the maximum credit available pursuant to the Loan
Documents and the other documents evidencing or governing the Secured
Obligations or the maximum amount available under the Flood Disaster Protection
Act of 1973, and regulations issued pursuant thereto, as amended from time to
time, whichever is less, in form complying with the “insurance purchase
requirement” of that Act; (v) workmen’s compensation insurance for Grantor and
any general contractor performing any work on or with respect to the Mortgaged
Property; and (vi) such other insurance, if any, as Beneficiary may require from
time to time. Each insurance policy issued in connection herewith shall provide
by way of endorsements, riders or otherwise that (a) with respect to liability
insurance, it shall name Beneficiary as an additional insured, with respect to
the other insurance, it shall be payable to Beneficiary as a mortgagee and not
as a coinsured, and with respect to all policies of insurance carried by each
Lessee for the benefit of Grantor, it shall be payable to Beneficiary as
Beneficiary’s interest may appear; (b) the coverage of Beneficiary shall not be
terminated, reduced, or affected in any manner regardless of any breach or
violation by Grantor of any warranties, declarations, or conditions in such
policy; (c) no such insurance policy shall be canceled, endorsed, altered, or
reissued to effect a change in coverage for any reason and to any extent
whatsoever unless such insurer shall have first given Beneficiary thirty
(30) days’ prior written notice thereof; and (d) Beneficiary may, but shall not
be obligated to, make premium payments to prevent any cancellation, endorsement,
alteration, or reissuance, and such payments shall be accepted by the insurer to
prevent same. Beneficiary shall be furnished with the original of each such
initial policy coincident with the execution of this Deed of Trust and the
original of each renewal policy not less than fifteen (15) days prior to the
expiration of the initial, or each immediately preceding renewal policy,
together with receipts or other evidence that the premiums thereon have been
paid for one (1) year. Grantor shall furnish to Beneficiary, on or before thirty
(30) days after the close of each of Grantor’s fiscal years, a statement
certified by Grantor or a duly authorized officer of Grantor of the amounts of
insurance maintained in compliance herewith, of the risks covered by such
insurance and of the insurance company or companies which carry such insurance.

4.6 Inspection. Grantor will permit Trustee and Beneficiary, and their agents,
representatives, and employees, to inspect the Mortgaged Property at all
reasonable times, with or without prior notice to Grantor.

 

DEED OF TRUST

 

14



--------------------------------------------------------------------------------

4.7 Payment for Labor and Materials. Grantor will promptly pay all bills for
labor, materials, and specifically fabricated materials incurred in connection
with the Mortgaged Property and never permit to exist in respect of the
Mortgaged Property or any part thereof any lien or security interest, even
though inferior to the liens and security interests hereof, for any such bill,
and in any event never permit to be created or exist in respect of the Mortgaged
Property or any part thereof any other or additional lien or security interest
on a parity with, superior, or inferior to any of the liens or security
interests hereof, except for the Permitted Exceptions.

4.8 Further Assurances and Corrections. From time to time, at the request of
Beneficiary, Grantor will (i) promptly correct any defect, error, or omission
which may be discovered in the contents of this Deed of Trust or in any other
Loan Document or in the execution or acknowledgment thereof; (ii) execute,
acknowledge, deliver, record and/or file such further instruments (including,
without limitation, further deeds of trust, security agreements, financing
statements, continuation statements and assignments of rents or leases) and
perform such further acts and provide such further assurances as may be
necessary, desirable, or proper, in Beneficiary’s opinion, to carry out more
effectively the purposes of this Deed of Trust and the Loan Documents and to
subject to the liens and security interests hereof and thereof any property
intended by the terms hereof or thereof to be covered hereby or thereby,
including without limitation, any renewals, additions, substitutions,
replacements, or appurtenances to the Mortgaged Property; (iii) execute,
acknowledge, deliver, procure, file, and/or record any document or instrument
(including without limitation, any financing statement) deemed advisable by
Beneficiary to protect the liens and the security interests herein granted
against the rights or interests of third Persons; and (iv) pay all costs
connected with any of the foregoing.

4.9 Tax on Deed of Trust. At any time any Law shall be enacted imposing or
authorizing the imposition of any tax upon this Deed of Trust, or upon any
rights, titles, liens, or security interests created hereby, or upon the
Indebtedness or any part thereof, Grantor will immediately pay all such taxes,
provided that if such Law as enacted makes it unlawful for Grantor to pay such
tax, Grantor shall not pay nor be obligated to pay such tax. Nevertheless, if a
Law is enacted making it unlawful for Grantor to pay such taxes, then Grantor
must prepay the Indebtedness in full within sixty (60) days after demand
therefor by Beneficiary.

4.10 Expenses. Subject to the provisions of Section 12.11 hereof, Grantor will
pay on demand all and bona fide out-of-pocket costs, fees, and expenses and
other expenditures, including, but not limited to, attorneys’ fees and expenses,
paid or incurred by Beneficiary or Trustee to third parties incident to this
Deed of Trust or any other Loan Document (including without limitation,
attorneys’ fees and expenses in connection with the negotiation, preparation,
and execution hereof and of any other Loan Document and any amendment hereto or
thereto, any release hereof, any consent, approval or waiver hereunder or under
any other Loan Document, the making of any advance under the Notes or extension
of credit pursuant to the Loan Documents, and any suit to which Beneficiary or
Trustee is a party involving this Deed of Trust or the Mortgaged Property) or
incident to the enforcement of the Indebtedness or the Obligations or the
exercise of any right or remedy of Beneficiary under any Loan Document.

4.11 Delivery of Contracts. Grantor will deliver to Beneficiary a copy of each
Contract promptly after the execution of same by all parties thereto. Within
twenty (20) days after a request by Beneficiary, Grantor shall prepare and
deliver to Beneficiary a complete listing of all Contracts, showing date, term,
parties, subject matter, concessions, whether any defaults exist, and other
information specified by Beneficiary, of or with respect to each of such
Contracts, together with a copy thereof (if so requested by Beneficiary).

 

DEED OF TRUST

 

15



--------------------------------------------------------------------------------

4.12 Environment and Hazardous Substances. Grantor will:

(a) except pursuant to and in compliance with applicable Environmental Laws and
regulations and industry standards, not knowingly or recklessly use, generate,
manufacture, produce, store, release, discharge, or dispose of on, under, from
or about the Mortgaged Property or transport to or from the Mortgaged Property
any Hazardous Substance and will use its best efforts to prevent any other
Person from doing so;

(b) maintain the Mortgaged Property in compliance with all Environmental Laws
and industry standards and upon discovery thereof promptly take corrective
action to remedy any noncompliance with any Environmental Law or industry
standard;

(c) establish and maintain, at Grantor’s sole expense, a system to assure and
monitor continued compliance with Environmental Laws and the presence of
Hazardous Substances on the Mortgaged Property by any and all owners or
operators of the Mortgaged Property, which system shall include (i) annual
reviews of such compliance by employees or agents of Grantor who are familiar
with the requirements of the Environmental Laws; (ii) at the request of
Beneficiary, but no more than once each year, a detailed review of such
compliance and of the environmental condition of the Mortgaged Property;
(iii) an Environmental Report in scope satisfactory to Beneficiary and prepared
by an environmental consultant approved in advance by Beneficiary; provided,
however, that if any Environmental Report indicates a violation of any
Environmental Law or a need for Remedial Work, such system shall include, at the
request of Beneficiary, a detailed review of the status of such violation or
Remedial Work (a “Supplemental Report”) prepared by such environmental
consultant. Grantor shall furnish an Environmental Report or such Supplemental
Report to Beneficiary within sixty (60) days after Beneficiary so requests,
together with such additional information as Beneficiary may reasonably request;

(d) give prompt written notices to Beneficiary of: (i) any proceeding or inquiry
by any Governmental Authority or nongovernmental Person with respect to the
presence of any Hazardous Substance on, under, from or about the Mortgaged
Property or the migration thereof from or to other property; (ii) all claims
made or threatened by any third party against Grantor or the Mortgaged Property
or any other owner or operator of the Mortgaged Property relating to any loss or
injury resulting from any Hazardous Substance; and (iii) Grantor’s discovery of
any occurrence or condition on any real property adjoining or in the vicinity of
the Mortgaged Property that could cause the Mortgaged Property or any part
thereof to be subject to any investigation or cleanup of the Mortgaged Property
pursuant to any Environmental Law or that could result in Grantor becoming
liable for any cost related to any investigation or cleanup of such real
property;

(e) permit Beneficiary to join and participate in, as a party if it so elects,
any legal proceedings or actions initiated with respect to the Mortgaged
Property in connection with any Environmental Law or Hazardous Substance and
Grantor shall pay all attorneys’ fees incurred by Beneficiary in connection
therewith;

 

DEED OF TRUST

 

16



--------------------------------------------------------------------------------

(f) PROTECT, INDEMNIFY AND HOLD HARMLESS TRUSTEE, BENEFICIARY AND EACH SECURED
CREDITOR, THEIR RESPECTIVE PARENTS, SUBSIDIARIES, DIRECTORS, OFFICERS,
EMPLOYEES, REPRESENTATIVES, AGENTS, SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY
AND ALL LOSS, DAMAGE, COSTS, EXPENSE, ACTION, CAUSES OF ACTION, OR LIABILITY
(INCLUDING ATTORNEYS’ FEES AND COSTS) (WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE, AND
EXCLUDING ONLY LOSSES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
OF ANY SUCH PERSON) DIRECTLY OR INDIRECTLY ARISING FROM OR ATTRIBUTABLE TO THE
USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE, THREATENED RELEASE,
DISCHARGE, DISPOSAL, OR PRESENCE OF A HAZARDOUS SUBSTANCE ON, UNDER, FROM OR
ABOUT THE MORTGAGED PROPERTY, WHETHER KNOWN OR UNKNOWN AT THE TIME OF THE
EXECUTION HEREOF, INCLUDING WITHOUT LIMITATION (I) ALL FORESEEABLE CONSEQUENTIAL
DAMAGES OF ANY SUCH USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE,
THREATENED RELEASE, DISCHARGE, DISPOSAL OR PRESENCE; AND (II) THE COSTS OF ANY
REQUIRED OR NECESSARY ENVIRONMENTAL INVESTIGATION OR MONITORING, ANY REPAIR,
CLEANUP OR DETOXIFICATION OF THE MORTGAGED PROPERTY AND THE PREPARATION AND
IMPLEMENTATION OF ANY CLOSURE, REMEDIAL OR OTHER REQUIRED PLANS. THIS COVENANT
AND THE INDEMNITY CONTAINED HEREIN SHALL SURVIVE THE RELEASE OF ANY LIENS HELD
BY TRUSTEE, BENEFICIARY AND EACH SECURED CREDITOR ON THE MORTGAGED PROPERTY, OR
THE EXTINGUISHMENT OF SUCH LIENS BY FORECLOSURE OR ACTION IN LIEU THEREOF; AND

(g) in the event that Remedial Work is reasonably necessary or desirable because
of, or in connection with, the current or future presence, suspected presence,
release or suspected release of a Hazardous Substance in or into the air, soil,
groundwater, surface water or soil vapor at, on, about, under or within the
Mortgaged Property (or any portion thereof), within thirty (30) days after
written demand for performance thereof by Beneficiary (or such shorter period of
time as may be required under any applicable Law, regulation, order or
agreement), commence and thereafter diligently prosecute to completion, all such
Remedial Work; subject, however, to Grantor’s obtaining any necessary or
desirable consent, concurrence or approval of any applicable Governmental
Authority. All Remedial Work shall be performed by contractors under the
supervision of a consulting engineer approved by Beneficiary. All costs and
expenses of such Remedial Work shall be paid by Grantor including, without
limitation, Beneficiary’s attorneys’ fees and costs incurred in connection with
monitoring or review of such Remedial Work. In the event Grantor shall fail to
timely commence, or cause to be commenced, or fail to diligently prosecute to
completion, such Remedial Work, Beneficiaries may, but shall not be required to,
cause such Remedial Work to be performed and all costs and expenses thereof, or
incurred in connection therewith, shall become part of the Indebtedness.

 

 

DEED OF TRUST

 

17



--------------------------------------------------------------------------------

ARTICLE V

NEGATIVE COVENANTS

Grantor hereby unconditionally covenants and agrees with Beneficiary until the
entire Indebtedness shall have been finally paid and performed in full and all
of the Obligations shall have been fully performed and discharged as follows:

5.1 Use Violations. Grantor will not use, maintain, operate, or occupy, or allow
the use, maintenance, operation, or occupancy of, the Mortgaged Property in any
manner which (i) violates any Legal Requirement, (ii) may be dangerous unless
safeguarded as required by Law and/or appropriate insurance, (iii) constitutes a
public or private nuisance, or (iv) makes void, voidable, or cancelable, or
increases the premium of, any insurance then in force with respect thereto.

5.2 Waste; Alterations. Grantor will not commit or permit any waste or
impairment of the Mortgaged Property and will not (subject to the provisions of
Sections 4.3 and 4.6 hereof), without the prior written consent of Beneficiary,
make or permit to be made any alterations or additions to the Mortgaged Property
of a material nature.

5.3 Replacement of Fixtures and Personalty. Grantor will not, without the prior
written consent of Beneficiary, permit any of the Fixtures or Personalty to be
removed at any time from the Land or Improvements unless the removed item is
removed temporarily for maintenance and repair or, if removed permanently, is
replaced by an article of equal suitability and value, owned by Grantor, free
and clear of any lien or security interest except as may be approved in writing
by Beneficiary.

5.4 Change in Zoning. Grantor will not seek or acquiesce in a zoning
reclassification of all or any portion of the Mortgaged Property or grant or
consent to any easement, dedication, plat, or restriction (or allow any easement
to become enforceable by prescription), or any amendment or modification
thereof, covering all or any portion of the Mortgaged Property, without
Beneficiary’s prior written consent.

5.5 No Drilling. Grantor will not, without the prior written consent of
Beneficiary, permit any drilling or exploration for or extraction, removal, or
production of, any Minerals from the surface or subsurface of the Land
regardless of the depth thereof or the method of mining or extraction thereof.

5.6 No Disposition. Grantor will not make a Disposition without obtaining
Beneficiary’s prior written consent to the Disposition.

5.7 No Subordinate Mortgages. Grantor will not create, place, or permit to be
created or placed, or through any act or failure to act, acquiesce in the
placing of, or allow to remain any Subordinate Mortgage regardless of whether
such Subordinate Mortgage is expressly subordinate to the liens or security
interests of the Loan Documents with respect to the Mortgaged Property, other
than the Permitted Exceptions.

 

DEED OF TRUST

 

18



--------------------------------------------------------------------------------

5.8 Change of Entity; Address. Grantor shall not change the jurisdiction of its
organization from the jurisdiction specified in the initial paragraph of this
Deed of Trust, its type of entity from the type of entity specified in the
initial paragraph of this Deed of Trust, its name from the name specified in the
initial paragraph of this Deed of Trust, or its organizational identification
number from the organizational number specified in the initial paragraph of this
Deed of Trust, unless Grantor has delivered to Beneficiary 30 days prior written
notice and taken such actions as Beneficiary may reasonably require with respect
to such change. Absent such official written notice of a change in address for
Grantor, then Beneficiary and Trustee shall be entitled for all purposes under
this Deed of Trust to rely upon Grantor’s address as set forth in the initial
paragraph of this Deed of Trust, as same may have been theretofore changed in
accordance with the provisions hereof.

ARTICLE VI

EVENTS OF DEFAULT

The term “Event of Default,” as used herein, shall mean the occurrence or
happening, at any time and from time to time, of any one or more of the
following:

6.1 False Representation. Any representation, warranty, or statement made by
Grantor in, under, or pursuant to this Deed of Trust or any affidavit or other
instrument executed or delivered with respect to this Deed of Trust or the
Indebtedness is determined to be false or misleading in any material respect as
of the date hereof or thereof or shall become so at any time prior to the final
repayment and performance in full of the Indebtedness.

6.2 No Further Encumbrances. Grantor creates, places, or permits to be created
or placed, or through any act or failure to act, acquiesces in the placing of,
or allows to remain, any Subordinate Mortgage, regardless of whether such
Subordinate Mortgage is expressly subordinate to the liens or security interests
of the Loan Documents, with respect to the Mortgaged Property, other than the
Permitted Exceptions.

6.3 Disposition of Mortgaged Property and Beneficial Interest in Grantor.
Grantor makes a Disposition, without the prior written consent of Beneficiary.

6.4 Condemnation. Any condemnation proceeding is instituted or threatened which
would, in Beneficiary’s sole judgment, materially impair the use and enjoyment
of the Mortgaged Property for its intended purposes.

6.5 Destruction of Improvements. The Mortgaged Property is demolished,
destroyed, or substantially damaged so that, in Beneficiary’s sole judgment, it
cannot be restored or rebuilt with available funds to the condition existing
immediately prior to such demolition, destruction, or damage within a reasonable
period of time.

6.6 Abandonment. Grantor abandons all or any portion of the Mortgaged Property.

 

DEED OF TRUST

 

19



--------------------------------------------------------------------------------

6.7 Event of Default in Loan Documents. An Event of Default as defined in any of
the Loan Documents.

ARTICLE VII

REMEDIES

7.1 Beneficiary’s Remedies Upon Default. Upon the occurrence of an Event of
Default or any event or circumstance which, with the lapse of time, or the
giving of notice, or both, would constitute an Event of Default, Beneficiary
may, at Beneficiary’s option, and by or through Trustee, by Beneficiary itself
or otherwise, do any one or more of the following:

(a) Right to Perform Grantor’s Covenants. If Grantor has failed to keep or
perform any covenant whatsoever contained in this Deed of Trust or the other
Loan Documents, Beneficiary may, but shall not be obligated to any Person to do
so, perform or attempt to perform said covenant, and any payment made or expense
incurred in the performance or attempted performance of any such covenant shall
be and become a part of the Indebtedness, and Grantor promises, upon demand, to
pay to Beneficiary, at the place where the Notes are payable, all sums so
advanced or paid by Beneficiary, with interest from the date when paid or
incurred by Beneficiary at the Default Rate. No such payment by Beneficiary
shall constitute a waiver of any Event of Default. In addition to the liens and
security interests hereof, Beneficiary shall be subrogated to all rights,
titles, liens, and security interests securing the payment of any debt, claim,
tax, or assessment for the payment of which Beneficiary may make an advance, or
which Beneficiary may pay.

(b) Right of Entry. Beneficiary may, prior or subsequent to the institution of
any foreclosure proceedings, enter upon the Mortgaged Property, or any part
thereof, and take exclusive possession of the Mortgaged Property and of all
books, records, and accounts relating thereto and to exercise without
interference from Grantor any and all rights which Grantor has with respect to
the management, possession, operation, protection, or preservation of the
Mortgaged Property, including without limitation the right to rent the same for
the account of Grantor and to deduct from such Rents all costs, expenses, and
liabilities of every character incurred by Beneficiary in collecting such Rents
and in managing, operating, maintaining, protecting, or preserving the Mortgaged
Property and to apply the remainder of such Rents on the Indebtedness in such
manner as Beneficiary may elect. All such costs, expenses, and liabilities
incurred by Beneficiary in collecting such Rents and in managing, operating,
maintaining, protecting, or preserving the Mortgaged Property, if not paid out
of Rents as hereinabove provided, shall constitute a demand obligation owing by
Grantor and shall bear interest from the date of expenditure until paid at the
Default Rate, all of which shall constitute a portion of the Indebtedness. If
necessary to obtain the possession provided for above, Beneficiary may invoke
any and all legal remedies to dispossess Grantor, including specifically one or
more actions for forcible entry and detainer, trespass to try title, and
restitution. In connection with any action taken by Beneficiary pursuant to this
subsection, neither Beneficiary nor any Secured Creditor shall be liable for any
loss sustained by Grantor resulting from any failure to let the Mortgaged
Property, or any part thereof, or from any

 

DEED OF TRUST

 

20



--------------------------------------------------------------------------------

other act or omission of Beneficiary in managing the Mortgaged Property unless
such loss is caused by the willful misconduct of Beneficiary, nor shall
Beneficiary be obligated to perform or discharge any obligation, duty, or
liability under any Space Lease or under or by reason hereof or the exercise of
rights or remedies hereunder. Should Beneficiary incur any such liability, the
amount thereof, including without limitation costs, expenses, and attorneys’
fees, together with interest thereon from the date of expenditure until paid at
the Default Rate, shall be secured hereby, and Grantor shall reimburse
Beneficiary therefor immediately upon demand. Nothing in this subsection shall
impose any duty, obligation, or responsibility upon Beneficiary or any Secured
Creditor for the control, care, management, leasing, or repair of the Mortgaged
Property, nor for the carrying out of any of the terms and conditions of any
such Space Lease; nor shall it operate to make Beneficiary or any Secured
Creditor responsible or liable for any waste committed on the Mortgaged Property
by the tenants or by any other parties, or for any Hazardous Substance on or
under the Mortgaged Property, or for any dangerous or defective condition of the
Mortgaged Property or for any negligence in the management, leasing, upkeep,
repair, or control of the Mortgaged Property resulting in loss or injury or
death to any tenant, licensee, employee, or stranger. Grantor hereby assents to,
ratifies, and confirms any and all actions of Beneficiary with respect to the
Mortgaged Property taken under this subsection.

The remedies in this subsection are in addition to other remedies available to
Beneficiary and the exercise of the remedies in this subsection shall not be
deemed to be an election of nonjudicial or judicial remedies otherwise available
to Beneficiary. The remedies in this Article VII are available under and
governed by the real property Laws of North Carolina and are not governed by the
personal property Laws of North Carolina, including but not limited to, the
power to dispose of personal property in a commercially reasonable manner under
Section 9.610 of the UCC. No action by Beneficiary, taken pursuant to this
subsection, shall be deemed to be an election to dispose of personal property
under Section 9.621 of the UCC. Any receipt of consideration received by
Beneficiary pursuant to this subsection shall be immediately credited against
the Indebtedness (in the order provided in the Loan Documents) and the value of
said consideration shall be treated like any other payment against the
Indebtedness.

(c) Right to Accelerate. As provided in the Existing Credit Agreement and the
other documents evidencing the Secured Obligations, Beneficiary or Secured
Creditors (in such number as may be required by the Existing Credit Agreement)
may, without notice, demand, presentment, notice of nonpayment or
nonperformance, protest, notice of protest, notice of intent to accelerate,
notice of acceleration, or any other notice or any other action, all of which
are hereby waived by Grantor and all other parties obligated in any manner
whatsoever on the Indebtedness, declare the entire unpaid balance of the
Indebtedness immediately due and payable, and upon such declaration, the entire
unpaid balance of the Indebtedness shall be immediately due and payable. The
Existing Credit Agreement also provide for circumstances in which the
Indebtedness is automatically accelerated without any action by Beneficiary or
any Secured Creditor. The failure to exercise any remedy available to
Beneficiary or any Secured Creditor shall not be deemed to be a waiver of any
rights or remedies of Beneficiary or any Secured Creditor under the Loan
Documents or any document evidencing or governing the Secured Obligations, at
law or in equity.

 

DEED OF TRUST

 

21



--------------------------------------------------------------------------------

(d) Foreclosure-Power of Sale. Beneficiary may request Trustee to proceed with
foreclosure under the power of sale which is hereby conferred, such foreclosure
to be accomplished in accordance with the following provisions:

(1) Public Sale. Trustee is hereby authorized and empowered, and it shall be
Trustee’s special duty, upon such request of Beneficiary, to sell the Mortgaged
Property, or any part thereof, in accordance with the applicable requirements,
at the time of the sale, of the statute or statutes governing sales of North
Carolina real property under powers of sale conferred by deeds of trust or
otherwise.

(2) Right to Require Proof of Financial Ability and/or Cash Bid. At any time
during the bidding, Trustee may require a bidding party (A) to disclose its full
name, state and city of residence, occupation, and specific business office
location, and the name and address of the principal the bidding party is
representing (if applicable), and (B) to demonstrate reasonable evidence of the
bidding party’s financial ability (or, if applicable, the financial ability of
the principal of such bidding party), as a condition to the bidding party
submitting bids at the foreclosure sale. If any such bidding party (the
“Questioned Bidder”) declines to comply with Trustee’s requirement in this
regard, or if such Questioned Bidder does respond but Trustee, in Trustee’s sole
and absolute discretion, deems the information or the evidence of the financial
ability of the Questioned Bidder (or, if applicable, the principal of such
bidding party) to be inadequate, then Trustee may continue the bidding with
reservation; and in such event (1) Trustee shall be authorized to caution the
Questioned Bidder concerning the legal obligations to be incurred in submitting
bids, and (2) if the Questioned Bidder is not the highest bidder at the sale, or
if having been the highest bidder the Questioned Bidder fails to deliver the
cash purchase price payment promptly to Trustee, all bids by the Questioned
Bidder shall be null and void. Trustee may, in Trustee’s sole and absolute
discretion, determine that a credit bid may be in the best interest of Grantor
and Beneficiary, and elect to sell the Mortgaged Property for credit or for a
combination of cash and credit; provided, however, that Trustee shall have no
obligation to accept any bid except an all cash bid. In the event Trustee
requires a cash bid and cash is not delivered within a reasonable time after
conclusion of the bidding process, as specified by Trustee, but in no event
later than 3:45 p.m. local time on the day of sale, then said contingent sale
shall be null and void, the bidding process may be recommenced, and any
subsequent bids or sale shall be made as if no prior bids were made or accepted.

(3) Sale Subject to Unmatured Indebtedness. In addition to the rights and powers
of sale granted under the preceding provisions of this subsection, if default is
made in the payment of any installment or any performance of the Indebtedness,
Beneficiary may, at Beneficiary’s option, at once or at any time thereafter
while any matured installment remains unpaid, without declaring the

 

DEED OF TRUST

 

22



--------------------------------------------------------------------------------

entire Indebtedness to be due and payable, orally or in writing direct Trustee
to enforce this trust and to sell the Mortgaged Property subject to such
unmatured Indebtedness and to the rights, powers, liens, security interests, and
assignments securing or providing recourse for payment of such unmatured
Indebtedness, in the same manner, all as provided in the preceding provisions of
this subsection. Sales made without maturing the Indebtedness may be made
hereunder whenever there is a default in the payment of any installment or any
performance of the Indebtedness, without exhausting the power of sale granted
hereby, and without affecting in any way the power of sale granted under this
subsection, the unmatured balance of the Indebtedness or the rights, powers,
liens, security interests, and assignments securing or providing recourse for
payment or any performance of the Indebtedness.

(4) Partial Foreclosure. Sale of a part of the Mortgaged Property shall not
exhaust the power of sale, but sales may be made from time to time until the
Indebtedness is finally paid and performed in full and the Obligations are
performed and discharged in full. It is intended by each of the foregoing
provisions of this subsection that Trustee may, after any request or direction
by Beneficiary, sell not only the Land and the Improvements, but also the
Fixtures and Personalty and other interests constituting a part of the Mortgaged
Property or any part thereof, along with the Land and the Improvements or any
part thereof, as a unit and as a part of a single sale, or may sell at any time
or from time to time any part or parts of the Mortgaged Property separately from
the remainder of the Mortgaged Property. It shall not be necessary to have
present or to exhibit at any sale any of the Mortgaged Property.

(5) Trustee’s Deeds. After any sale under this subsection, Trustee shall make
good and sufficient deeds, assignments, and other conveyances to the purchaser
or purchasers thereunder in the name of Grantor, conveying the Mortgaged
Property or any part thereof so sold to the purchaser or purchasers with general
warranty of title by Grantor. It is agreed that in any deeds, assignments or
other conveyances given by Trustee, any and all statements of fact or other
recitals therein made as to the identity of Beneficiary, the occurrence or
existence of any Event of Default, the notice of intention to accelerate, or
acceleration of, the maturity of the Indebtedness, the request to sell, notice
of sale, time, place, terms and manner of sale, and receipt, distribution, and
application of the money realized therefrom, the due and proper appointment of a
substitute trustee, and without being limited by the foregoing, any other act or
thing having been duly done by or on behalf of Beneficiary or by or on behalf of
Trustee, shall be taken by all courts of law and equity as prima facie evidence
that such statements or recitals state true, correct, and complete facts and are
without further question to be so accepted, and Grantor does hereby ratify and
confirm any and all acts that Trustee may lawfully do in the premises by virtue
hereof.

 

DEED OF TRUST

 

23



--------------------------------------------------------------------------------

(e) Beneficiary’s Judicial Remedies. Beneficiary, or Trustee, upon written
request of Beneficiary, may proceed by suit or suits, at law or in equity, to
enforce the payment and performance of the Indebtedness and the performance and
discharge of the Obligations in accordance with the terms hereof, of the Notes,
and the other Loan Documents, to foreclose the liens and security interests of
this Deed of Trust as against all or any part of the Mortgaged Property, and to
have all or any part of the Mortgaged Property sold under the judgment or decree
of a court of competent jurisdiction. This remedy shall be cumulative of any
other nonjudicial remedies available to Beneficiary with respect to the Loan
Documents. Proceeding with a request or receiving a judgment for legal relief
shall not be or be deemed to be an election of remedies or bar any available
nonjudicial remedy of Beneficiary.

(f) Beneficiary’s Right to Appointment of Receiver. Beneficiary, as a matter of
right and without regard to the sufficiency of the security for repayment and
performance of the Indebtedness and performance and discharge of the
Obligations, without notice to Grantor and without any showing of insolvency,
fraud, or mismanagement on the part of Grantor, and without the necessity of
filing any judicial or other proceeding other than the proceeding for
appointment of a receiver, shall be entitled to the appointment of a receiver or
receivers of the Mortgaged Property or any part thereof, and of the Rents, and
Grantor hereby irrevocably consents to the appointment of a receiver or
receivers. Any receiver appointed pursuant to the provisions of this subsection
shall have the usual powers and duties of receivers in such matters.

(g) Beneficiary’s Uniform Commercial Code Remedies. Beneficiary may exercise its
rights of enforcement with respect to Fixtures and Personalty under the UCC, and
in conjunction with, in addition to or in substitution for the rights and
remedies under the UCC Beneficiary may and Grantor agrees as follows:

(1) without demand or notice to Grantor, enter upon the Mortgaged Property to
take possession of, assemble, receive, and collect the Personalty, or any part
thereof, or to render it unusable; and

(2) Beneficiary may require Grantor to assemble the Personalty and make it
available at a place Beneficiary designates which is mutually convenient to
allow Beneficiary to take possession or dispose of the Personalty; and

(3) written notice mailed to Grantor as provided herein at least ten (10) days
prior to the date of public sale of the Personalty or prior to the date after
which private sale of the Personalty will be made shall constitute reasonable
notice; and

(4) any sale made pursuant to the provisions of this subsection shall be deemed
to have been a public sale conducted in a commercially reasonable manner if held
contemporaneously with the sale of the other Mortgaged Property under power of
sale as provided herein upon giving the same notice with respect to the sale of
the Personalty hereunder as is required for such sale of the other Mortgaged
Property under power of sale, and such sale shall be deemed to be pursuant to a
security agreement covering both real and personal property under Section 9.604
of the UCC; and

 

DEED OF TRUST

 

24



--------------------------------------------------------------------------------

(5) in the event of a foreclosure sale, whether made by Trustee under the terms
hereof, or under judgment of a court, the Personalty and the other Mortgaged
Property may, at the option of Beneficiary, be sold as a whole; and

(6) it shall not be necessary that Beneficiary take possession of the
Personalty, or any part thereof, prior to the time that any sale pursuant to the
provisions of this subsection is conducted, and it shall not be necessary that
the Personalty or any part thereof be present at the location of such sale; and

(7) prior to application of proceeds of disposition of the Personalty to the
Indebtedness, such proceeds shall be applied to the reasonable expenses of
retaking, holding, preparing for sale or lease, selling, leasing and the like,
and the reasonable attorneys’ fees and legal expenses incurred by Beneficiary;
and

(8) after notification, if any, hereafter provided in this subsection,
Beneficiary may sell, lease, or otherwise dispose of the Personalty, or any part
thereof, in one or more parcels at public or private sale or sales, at
Beneficiary’s offices or elsewhere, for cash, on credit, or for future delivery.
Upon the request of Beneficiary, Grantor shall assemble the Personalty and make
it available to Beneficiary at any place designated by Beneficiary that is
reasonably convenient to Grantor and Beneficiary. Grantor agrees that
Beneficiary shall not be obligated to give more than ten (10) days’ written
notice of the time and place of any public sale or of the time after which any
private sale may take place and that such notice shall constitute reasonable
notice of such matters. Grantor shall be liable for all expenses of retaking,
holding, preparing for sale, or the like, and all attorneys’ fees, legal
expenses, and all other costs and expenses incurred by Beneficiary in connection
with the collection of the Indebtedness and the enforcement of Beneficiary’s and
Secured Creditors’ rights under the Loan Documents. Beneficiary shall apply the
proceeds of the sale of the Personalty against the Indebtedness in accordance
with the provisions of Section 7.4 of this Deed of Trust. Grantor shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Personalty are insufficient to pay and perform the Indebtedness in full. Grantor
waives all rights of marshaling in respect of the Personalty; and

(9) any and all statements of fact or other recitals made in any bill of sale or
assignment or other instrument evidencing any foreclosure sale hereunder, the
nonpayment of the Indebtedness, the occurrence of any Event of Default,
Beneficiary having declared all or a portion of such Indebtedness to be due and
payable, the notice of time, place, and terms of sale and of the properties to
be sold having been duly given, or any other act or thing having been duly done
by Beneficiary, shall be taken as prima facie evidence of the truth of the facts
so stated and recited; and

(10) Beneficiary may appoint or delegate any one or more Persons as agent to
perform any act or acts necessary or incident to any sale held by Beneficiary,
including the sending of notices and the conduct of the sale, but in the name
and on behalf of Beneficiary.

 

DEED OF TRUST

 

25



--------------------------------------------------------------------------------

(h) Rights Relating to Space Leases and Rents. Grantor has, pursuant to
Article IX of this Deed of Trust, assigned, as collateral, to Beneficiary all
Rents under each of the Space Leases covering all or any portion of the
Mortgaged Property. Beneficiary, or Trustee on Beneficiary’s behalf, may at any
time, and without notice, either in person, by agent, or by receiver to be
appointed by a court, enter and take possession of the Mortgaged Property or any
part thereof, and in its own name, sue for or otherwise collect the Rents.
Grantor hereby agrees with Beneficiary, upon notice from Trustee or Beneficiary
to Grantor of the occurrence of an Event of Default, terminate the limited
license granted to Grantor in Section 9.2 hereof, and thereafter direct the
lessees under the Space Leases to pay direct to Beneficiary the Rents due and to
become due under the Space Leases and attorn in respect of all other obligations
thereunder direct to Beneficiary, or Trustee on Beneficiary’s behalf, without
any obligation on their part to determine whether an Event of Default does in
fact exist or has in fact occurred. All Rents collected by Beneficiary, or
Trustee acting on Beneficiary’s behalf, shall be applied as provided for in
Section 7.4 of this Deed of Trust; provided, however, that if the costs,
expenses, and attorneys’ fees shall exceed the amount of Rents collected, the
excess shall be added to the Indebtedness, shall bear interest at the Default
Rate, and shall be immediately due and payable. The entering upon and taking
possession of the Mortgaged Property, the collection of Rents, and the
application thereof as aforesaid shall not cure or waive any Event of Default or
notice of default, if any, hereunder nor invalidate any act done pursuant to
such notice, except to the extent any such default is fully cured. Failure or
discontinuance by Beneficiary, or Trustee on Beneficiary’s behalf, at any time
or from time to time, to collect said Rents shall not in any manner impair the
subsequent enforcement by Beneficiary, or Trustee on Beneficiary’s behalf, of
the right, power and authority herein conferred upon it. Nothing contained
herein, nor the exercise of any right, power, or authority herein granted to
Beneficiary, or Trustee on Beneficiary’s behalf, shall be, or shall be construed
to be, an affirmation by it of any tenancy, lease, or option, nor an assumption
of liability under, nor the subordination of, the lien or charge of this Deed of
Trust, to any such tenancy, lease, or option, nor an election of judicial
relief, if any such relief is requested or obtained as to Space Leases or Rents,
with respect to the Mortgaged Property or any other collateral given by Grantor
to Beneficiary. In addition, from time to time Beneficiary may elect, and notice
hereby is given to each lessee under any Space Lease, to subordinate the lien of
this Deed of Trust to any Space Lease by unilaterally executing and recording an
instrument of subordination, and upon such election the lien of this Deed of
Trust shall be subordinate to the Space Lease identified in such instrument of
subordination; provided, however, in each instance such subordination will not
affect or be applicable to, and expressly excludes any lien, charge,
encumbrance, security interest, claim, easement, restriction, option, covenant
and other rights, titles, interests or estates of any nature whatsoever with
respect to all or any portion of the Mortgaged Property to the extent that the
same may have arisen or intervened during the period between the recordation of
this Deed of Trust and the execution of the Space Lease identified in such
instrument of subordination.

(i) Other Rights. Beneficiary (i) may surrender the insurance policies
maintained pursuant to Section 4.7 hereof or any part thereof, and upon receipt
shall apply the unearned premiums as a credit on the Indebtedness, in accordance
with the provisions of Section 7.4 hereof, and, in connection therewith, Grantor
hereby appoints

 

DEED OF TRUST

 

26



--------------------------------------------------------------------------------

Beneficiary as agent and attorney-in-fact (which, together with each other power
of attorney herein granted, is coupled with an interest and is therefore
irrevocable) for Grantor to collect such premiums; and (ii) apply the reserve
for Impositions and insurance premiums, if any, required by the provisions of
this Deed of Trust, toward payment of the Indebtedness; and (iii) shall have and
may exercise any and all other rights and remedies which Beneficiary may have at
law or in equity, or by virtue of any Loan Document or under the UCC, or
otherwise.

(j) Beneficiary as Purchaser. Beneficiary may be the purchaser of the Mortgaged
Property or any part thereof, at any sale thereof, whether such sale be under
the power of sale herein vested in Trustee or upon any other foreclosure of the
liens and security interests hereof, or otherwise, and Beneficiary shall, upon
any such purchase, acquire good title to the Mortgaged Property so purchased,
free of the liens and security interests hereof, unless the sale was made
subject to an unmatured portion of the Indebtedness. Beneficiary, as purchaser,
shall be treated in the same manner as any third party purchaser and the
proceeds of Beneficiary’s purchase shall be applied in accordance with
Section 7.4 of this Deed of Trust.

7.2 Other Rights of Beneficiary. Should any part of the Mortgaged Property come
into the possession of Beneficiary, whether before or after default, Beneficiary
may (for itself or by or through other Persons) hold, lease, manage, use, or
operate the Mortgaged Property for such time and upon such terms as Beneficiary
may deem prudent under the circumstances (making such repairs, alterations,
additions, and improvements thereto and taking such other action as Beneficiary
may from time to time deem necessary or desirable) for the purpose of preserving
the Mortgaged Property or its value, pursuant to the order of a court of
appropriate jurisdiction or in accordance with any other rights held by
Beneficiary in respect of the Mortgaged Property. Grantor covenants to promptly
reimburse and pay to Beneficiary on demand, at the place where the Notes are
payable, the amount of all expenses (including without limitation the cost of
any insurance, Impositions, or other charges) incurred by Beneficiary in
connection with Beneficiary’s custody, preservation, use, or operation of the
Mortgaged Property, together with interest thereon from the date incurred by
Beneficiary at the Default Rate; and all such expenses, costs, taxes, interest,
and other charges shall be and become a part of the Indebtedness. It is agreed,
however, that the risk of loss or damage to the Mortgaged Property is on
Grantor, and Beneficiary shall have no liability whatsoever for decline in value
of the Mortgaged Property, for failure to obtain or maintain insurance, or for
failure to determine whether insurance in force is adequate as to amount or as
to the risks insured. Possession by Beneficiary shall not be deemed an election
of judicial relief, if any such possession is requested or obtained, with
respect to any Mortgaged Property or collateral not in Beneficiary’s possession.

7.3 Possession After Foreclosure. If the liens or security interests hereof
shall be foreclosed by power of sale granted herein, by judicial action, or
otherwise, the purchaser at any such sale shall receive, as an incident to
purchaser’s ownership, immediate possession of the property purchased, and if
Grantor or Grantor’s successors shall hold possession of said property or any
part thereof subsequent to foreclosure, Grantor and Grantor’s successors shall
be considered as tenants at sufferance of the purchaser at foreclosure sale
(without limitation of other rights or remedies, at a reasonable rental per day,
due and payable daily, based upon the value of the portion of the Mortgaged
Property so occupied and sold to such purchaser), and anyone occupying such
portion of the Mortgaged Property, after demand is made for possession thereof,
shall be guilty of forcible detainer and shall be subject to eviction and
removal, forcible or otherwise, with or without process of Law, and all damages
by reason thereof are hereby expressly waived.

 

DEED OF TRUST

 

27



--------------------------------------------------------------------------------

7.4 Application of Proceeds. The proceeds from any sale, lease, or other
disposition made pursuant to this Article VII, or the proceeds from the
surrender of any insurance policies pursuant hereto, or any Rents collected by
Beneficiary from the Mortgaged Property, or the reserve for Impositions and
insurance premiums, if any, required by the provisions of this Deed of Trust or
sums received pursuant to Section 8.1 hereof, or proceeds from insurance which
Beneficiary elects to apply to the Indebtedness pursuant to Section 8.2 hereof,
shall be applied by Trustee, or by Beneficiary, as the case may be, to the
Indebtedness in the following order and priority: (i) to the payment of all
expenses of advertising, selling, and conveying the Mortgaged Property or part
thereof, and/or prosecuting or otherwise collecting Rents, proceeds, premiums,
or other sums including reasonable attorneys’ fees and a reasonable fee or
commission to Trustee, not to exceed five percent (5%) of the proceeds thereof
or sums so received; (ii) to the remainder of the Indebtedness in the order as
provided in the Existing Credit Agreement; (iii) the balance, if any and to the
extent applicable, remaining after the full and final payment of the
Indebtedness and full performance and discharge of the Obligations to the holder
or beneficiary of any inferior liens covering the Mortgaged Property, if any, in
order of the priority of such inferior liens (Trustee and Beneficiary shall
hereby be entitled to rely exclusively upon a commitment for title insurance
issued to determine such priority); and (iv) the cash balance, if any, to
Grantor. The application of proceeds of sale or other proceeds as otherwise
provided herein shall be deemed to be a payment of the Indebtedness like any
other payment. The balance of the Indebtedness remaining unpaid, if any, shall
remain fully due and owing in accordance with the terms of the Notes or the
other Loan Documents.

7.5 Abandonment of Sale. In the event a foreclosure hereunder is commenced by
Trustee in accordance with Subsection 7.1(d) hereof, at any time before the
sale, Trustee may abandon the sale, and Beneficiary may then institute suit for
the collection of the Indebtedness and for the foreclosure of the liens and
security interests hereof and of the Loan Documents. If Beneficiary should
institute a suit for the collection of the Indebtedness and for a foreclosure of
the liens and security interests, Beneficiary may, at any time before the entry
of a final judgment in said suit, dismiss the same and require Trustee to sell
the Mortgaged Property or any part thereof in accordance with the provisions of
this Deed of Trust.

7.6 Payment of Fees. If the Notes or any other part of the Indebtedness shall be
collected or if any of the Obligations shall be enforced by legal proceedings,
whether through a probate or bankruptcy court or otherwise, or shall be placed
in the hands of an attorney for collection after maturity, whether matured by
the expiration of time or as provided in the Loan Documents of other documents
evidencing or governing the Secured Obligations or by an option given to
Beneficiary or Secured Creditors to mature same, or if Beneficiary becomes a
party to any suit where this Deed of Trust or the Mortgaged Property or any part
thereof is involved, Grantor agrees to pay Beneficiary’s attorneys’ fees and
expenses incurred, and such fees shall be and become a part of the Indebtedness
and shall bear interest from the date such costs are incurred at the Default
Rate.

 

DEED OF TRUST

 

28



--------------------------------------------------------------------------------

7.7 Miscellaneous.

(a) In case Beneficiary shall have proceeded to invoke any right, remedy, or
recourse permitted under the Loan Documents and shall thereafter elect to
discontinue or abandon same for any reason, Beneficiary shall have the
unqualified right so to do and, in such event, Grantor and Beneficiary shall be
restored to their former positions with respect to the Indebtedness, the Loan
Documents, the Mortgaged Property or otherwise, and the rights, remedies,
recourses and powers of Beneficiary shall continue as if same had never been
invoked.

(b) In addition to the remedies set forth in this Article, upon the occurrence
of an Event of Default, Beneficiary and Trustee shall, in addition, have all
other remedies available to them at law or in equity.

(c) All rights, remedies, and recourses of Beneficiary granted in the Notes,
this Deed of Trust, the other Loan Documents, any other pledge of collateral, or
otherwise available at law or equity: (i) shall be cumulative and concurrent;
(ii) may be pursued separately, successively, or concurrently against Grantor,
the Mortgaged Property, or any one or more of them, at the sole discretion of
Beneficiary; (iii) may be exercised as often as occasion therefor shall arise,
it being agreed by Grantor that the exercise or failure to exercise any of same
shall in no event be construed as a waiver or release thereof or of any other
right, remedy, or recourse; (iv) shall be nonexclusive; (v) shall not be
conditioned upon Beneficiary exercising or pursuing any remedy in relation to
the Mortgaged Property prior to Beneficiary bringing suit to recover the
Indebtedness or suit on the Obligations; and (vi) in the event Beneficiary
elects to bring suit on the Indebtedness and/or the Obligations and obtains a
judgment against Grantor prior to exercising any remedies in relation to the
Mortgaged Property, all liens and security interests, including the lien of this
Deed of Trust, shall remain in full force and effect and may be exercised at
Beneficiary’s option.

(d) Beneficiary may release, regardless of consideration, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating, or releasing the lien or security interests evidenced
by this Deed of Trust or the other Loan Documents or affecting the obligations
of Grantor or any other party to pay or perform the Indebtedness or perform and
discharge the Obligations. For payment or performance of the Indebtedness,
Beneficiary may resort to any of the collateral therefor in such order and
manner as Beneficiary may elect. No collateral heretofore, herewith, or
hereafter taken by Beneficiary shall in any manner impair or affect the
collateral given pursuant to the Loan Documents, and all collateral shall be
taken, considered, and held as cumulative.

(e) Grantor hereby irrevocably and unconditionally waives and releases: (i) all
benefits that might accrue to Grantor by virtue of any present or future Law
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption, or extension of time for payment; (ii) all notices of
any Event of Default or of Trustee’s exercise of any right, remedy, or recourse
provided for under the Loan Documents; and (iii) any right to a marshaling of
assets or a sale in inverse order of alienation.

 

DEED OF TRUST

 

29



--------------------------------------------------------------------------------

(f) Grantor and Beneficiary mutually agree that there are no, nor shall there be
any, implied covenants of good faith and fair dealing or other similar covenants
or agreements in this Deed of Trust and the other Loan Documents. All agreed
contractual duties are set forth in this Deed of Trust, the Notes, and the other
Loan Documents.

(g) The remedies in this Article VII are available under and governed by the
real property Laws of North Carolina and are not governed by the personal
property Laws of North Carolina, including but not limited to, the power to
dispose of personal property in a commercially reasonable manner under
Section 9.610 of the UCC.

7.8 Waiver of Deficiency Statute.

(a) In the event an interest in any of the Mortgaged Property is foreclosed upon
pursuant to a judicial or nonjudicial foreclosure sale, Grantor agrees as
follows. To the extent permitted by Law, Grantor agrees that Beneficiary and
Secured Creditors shall be entitled to seek a deficiency judgment from Grantor
and any other party obligated on the Notes and the other Indebtedness equal to
the difference between the amount owing on the Notes and the other Indebtedness
and the amount for which the Mortgaged Property was sold pursuant to judicial or
nonjudicial foreclosure sale. Grantor expressly recognizes that this section
constitutes a waiver of any Law which would otherwise permit Grantor and other
Persons against whom recovery of deficiencies is sought or each Guarantor
independently (even absent the initiation of deficiency proceedings against
them) to present competent evidence of the fair market value of the Mortgaged
Property as of the date of the foreclosure sale and offset against any
deficiency the amount by which the foreclosure sale price is determined to be
less than such fair market value. Grantor further recognizes and agrees that
this waiver creates an irrebuttable presumption that the foreclosure sale price
is equal to the fair market value of the Mortgaged Property for purposes of
calculating deficiencies owed by Grantor, Guarantor, and others against whom
recovery of a deficiency is sought.

(b) Alternatively, in the event the waiver provided for in subsection (a) above
is determined by a court of competent jurisdiction to be unenforceable, the
following shall be the basis for the finder of fact’s determination of the fair
market value of the Mortgaged Property as of the date of the foreclosure sale in
any legal proceedings with respect to the Mortgaged Property: (i) the Mortgaged
Property shall be valued in an “as is” condition as of the date of the
foreclosure sale, without any assumption or expectation that the Mortgaged
Property will be repaired or improved in any manner before a resale of the
Mortgaged Property after foreclosure; (ii) the valuation shall be based upon an
assumption that the foreclosure purchaser desires a resale of the Mortgaged
Property for cash promptly (but no later than twelve (12) months) following the
foreclosure sale; (iii) all reasonable closing costs customarily borne by the
seller in commercial real estate transactions should be deducted from the gross
fair market value of the Mortgaged Property, including, without limitation,
brokerage commissions, title insurance, a survey of the Mortgaged Property, tax
prorations, attorneys’ fees, and marketing costs; (iv) the

 

DEED OF TRUST

 

30



--------------------------------------------------------------------------------

gross fair market value of the Mortgaged Property shall be further discounted to
account for any estimated holding costs associated with maintaining the
Mortgaged Property pending sale, including, without limitation, utilities
expenses, property management fees, taxes and assessments (to the extent not
accounted for in (iii) above), and other maintenance, operational and ownership
expenses; and (v) any expert opinion testimony given or considered in connection
with a determination of the fair market value of the Mortgaged Property must be
given by Persons having at least five (5) years experience in appraising
property similar to the Mortgaged Property and who have conducted and prepared a
complete written appraisal of the Mortgaged Property taking into consideration
the factors set forth above.

ARTICLE VIII

SPECIAL PROVISIONS

8.1 Condemnation Proceeds. Beneficiary shall be entitled to receive any and all
sums which may be awarded and become payable to Grantor for condemnation of the
Mortgaged Property or any part thereof, for public or quasi-public use, or by
virtue of private sale in lieu thereof, and any sums which may be awarded or
become payable to Grantor for damages caused by public works or construction on
or near the Mortgaged Property. All such sums are hereby assigned to
Beneficiary, and Grantor shall, upon request of Beneficiary, make, execute,
acknowledge, and deliver any and all additional assignments and documents as may
be necessary from time to time to enable Beneficiary to collect and receipt for
any such sums. Beneficiary shall not be, under any circumstances, liable or
responsible for failure to collect, or exercise diligence in the collection of,
any of such sums. Any sums received by Beneficiary as a result of condemnation
shall be applied to the Indebtedness in accordance with the provisions of
Section 7.4 hereof.

8.2 Insurance Proceeds. The proceeds of any and all insurance upon the Mortgaged
Property (other than proceeds of general public liability insurance) shall be
collected by Beneficiary, and Beneficiary shall have the option, in
Beneficiary’s sole discretion, to apply any proceeds so collected either to the
restoration of the Mortgaged Property, in the amounts, manner, method and
pursuant to such requirements and documents as Beneficiary may require, or to
the liquidation of the Indebtedness in accordance with the provisions of
Section 7.4 hereof.

8.3 Reserve for Impositions and Insurance Premiums. At Beneficiary’s request,
Grantor shall create a fund or reserve for the payment of all insurance premiums
and Impositions against or affecting the Mortgaged Property by paying to
Beneficiary, on the first day of each calendar month prior to the maturity of
the Notes, a sum equal to the premiums that will next become due and payable on
the insurance policies covering Grantor, the Mortgaged Property or any part
thereof or such other insurance policies required hereby or by the Loan
Documents, plus Impositions next due on the Mortgaged Property or any part
thereof as estimated by Beneficiary, less all sums paid previously to
Beneficiary therefor, divided by the number of months to elapse before one month
prior to the date when each of such premiums and Impositions will become due,
such sums to be held by Beneficiary without interest to Grantor, unless interest
is required by applicable Law, for the purposes of paying such premiums and
Impositions. Any excess reserve shall, at the discretion of Beneficiary, be
credited by Beneficiary on subsequent reserve

 

DEED OF TRUST

 

31



--------------------------------------------------------------------------------

payments or subsequent payments to be made on the Notes by the maker thereof and
the other Indebtedness, and any deficiency shall be paid by Grantor to
Beneficiary on or before the date when Beneficiary demands such payment to be
made, but in no event after the date when such premiums and Impositions shall
become delinquent. In the event there exists a deficiency in such fund or
reserve at any time when Impositions or insurance premiums are due and payable,
Beneficiary may, but shall not be obligated to, advance the amount of such
deficiency on behalf of Grantor and such amounts so advanced shall become a part
of the Indebtedness, shall be immediately due and payable, and shall bear
interest at the Default Rate from the date of such advance through and including
the date of repayment. Transfer of legal title to the Mortgaged Property shall
automatically transfer to the holder of legal title to the Mortgaged Property
the interest of Grantor in all sums deposited with Beneficiary under the
provisions hereof or otherwise.

8.4 INDEMNITY. GRANTOR SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS BENEFICIARY,
TRUSTEE AND SECURED CREDITORS, THEIR PARENTS, SUBSIDIARIES, DIRECTORS, OFFICERS,
EMPLOYEES, REPRESENTATIVES, AGENTS, SUCCESSORS, AND ASSIGNS FROM AND AGAINST ANY
AND ALL LIABILITY, DAMAGE, LOSS, COST, OR EXPENSE (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES), ACTION, CAUSE OF ACTION, PROCEEDING,
CLAIM OR DISPUTE INCURRED OR SUFFERED BY BENEFICIARY, TRUSTEE OR A SECURED
CREDITOR, WHETHER VOLUNTARILY OR INVOLUNTARILY INCURRED OR SUFFERED, IN RESPECT
OF THE FOLLOWING:

(1) ANY LITIGATION CONCERNING THIS DEED OF TRUST, THE OTHER LOAN DOCUMENTS OR
THE MORTGAGED PROPERTY, OR ANY INTEREST OF GRANTOR, TRUSTEE OR BENEFICIARY
THEREIN, OR THE RIGHT OF OCCUPANCY THEREOF BY GRANTOR OR BENEFICIARY, WHETHER OR
NOT ANY SUCH LITIGATION IS PROSECUTED TO A FINAL, NON-APPEALABLE JUDGMENT;

(2) ANY DISPUTE, INCLUDING DISPUTES AS TO THE DISBURSEMENT OF PROCEEDS OF THE
NOTES NOT YET DISBURSED OR THE USE OF ANY PROCEEDS OF INDEBTEDNESS, AMONG OR
BETWEEN ANY OF THE CONSTITUENT PARTIES OR OTHER PARTNERS OR VENTURERS OF GRANTOR
IF GRANTOR IS A GENERAL OR LIMITED PARTNERSHIP, OR AMONG OR BETWEEN ANY
EMPLOYEES, OFFICERS, DIRECTORS OR SHAREHOLDERS OF GRANTOR IF GRANTOR IS A
CORPORATION, OR AMONG OR BETWEEN ANY MEMBERS, TRUSTEES OR OTHER RESPONSIBLE
PARTIES IF GRANTOR IS AN ASSOCIATION, TRUST OR OTHER ENTITY;

(3) ANY ACTION TAKEN OR NOT TAKEN BY BENEFICIARY OR TRUSTEE WHICH IS ALLOWED OR
PERMITTED UNDER THIS DEED OF TRUST OR ANY OF THE OTHER LOAN DOCUMENTS RELATING
TO GRANTOR, THE MORTGAGED PROPERTY, ANY CONSTITUENT PARTIES OR OTHERWISE IN
CONNECTION WITH THE LOAN DOCUMENTS,

 

DEED OF TRUST

 

32



--------------------------------------------------------------------------------

INCLUDING WITHOUT LIMITATION, THE PROTECTION OR ENFORCEMENT OF ANY LIEN,
SECURITY INTEREST, ASSIGNMENT AND/OR ENFORCEMENT OF THE ASSIGNMENT OF LEASES AND
RENTS, OR OTHER RIGHT, REMEDY OR RECOURSE CREATED OR AFFORDED BY THIS DEED OF
TRUST OR THE OTHER LOAN DOCUMENTS;

(4) THE USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE, THREATENED
RELEASE, DISCHARGE, DISPOSAL, OR PRESENCE OF A HAZARDOUS SUBSTANCE ON, UNDER OR
ABOUT THE MORTGAGED PROPERTY, WHETHER KNOWN OR UNKNOWN AT THE TIME OF THE
EXECUTION HEREOF, INCLUDING WITHOUT LIMITATION (i) ALL FORESEEABLE CONSEQUENTIAL
DAMAGES OF ANY SUCH USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE,
THREATENED RELEASE, DISCHARGE, DISPOSAL, OR PRESENCE, AND (ii) THE COSTS OF ANY
REQUIRED OR NECESSARY ENVIRONMENTAL INVESTIGATION OR MONITORING, ANY REPAIR,
CLEANUP, OR DETOXIFICATION OF THE MORTGAGED PROPERTY, AND THE PREPARATION AND
IMPLEMENTATION OF ANY CLOSURE, REMEDIAL, OR OTHER REQUIRED PLANS;

(5) THE EXERCISE OF THE RIGHTS OR REMEDIES UNDER SECTION 7.1(b) HEREOF, AND FROM
ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST
BENEFICIARY OR ANY SECURED CREDITOR BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS, OR
AGREEMENTS CONTAINED IN ANY SPACE LEASE; AND

(6) ANY ACTION BROUGHT BY BENEFICIARY, TRUSTEE OR ANY SECURED CREDITOR AGAINST
GRANTOR UNDER THIS DEED OF TRUST OR THE OTHER LOAN DOCUMENTS, WHETHER OR NOT
SUCH ACTION IS PROSECUTED TO A FINAL, NON-APPEALABLE JUDGMENT.

BENEFICIARY AND/OR TRUSTEE MAY EMPLOY AN ATTORNEY OR ATTORNEYS TO PROTEST OR
ENFORCE ITS RIGHTS, REMEDIES AND RECOURSES UNDER THIS DEED OF TRUST AND THE
OTHER LOAN DOCUMENTS, AND TO ADVISE AND DEFEND BENEFICIARY AND/OR TRUSTEE WITH
RESPECT TO ANY SUCH ACTIONS AND OTHER MATTERS. GRANTOR SHALL REIMBURSE
BENEFICIARY AND/OR TRUSTEE FOR THEIR RESPECTIVE ATTORNEYS’ FEES AND EXPENSES
(INCLUDING EXPENSES AND COSTS FOR EXPERTS) IMMEDIATELY UPON RECEIPT OF A WRITTEN
DEMAND THEREFOR, WHETHER ON A MONTHLY OR OTHER TIME INTERVAL, AND WHETHER OR NOT
AN ACTION IS ACTUALLY COMMENCED OR CONCLUDED. ALL OTHER REIMBURSEMENT AND
INDEMNITY OBLIGATIONS HEREUNDER SHALL BECOME DUE AND PAYABLE WHEN ACTUALLY
INCURRED BY BENEFICIARY AND/OR TRUSTEE. ANY PAYMENTS NOT MADE WITHIN FIVE
(5) DAYS AFTER WRITTEN DEMAND THEREFOR SHALL BEAR INTEREST AT THE

 

DEED OF TRUST

 

33



--------------------------------------------------------------------------------

DEFAULT RATE FROM THE DATE OF SUCH DEMAND UNTIL FULLY PAID. THE PROVISIONS OF
THIS SECTION 8.4 SHALL SURVIVE REPAYMENT OF THE INDEBTEDNESS AND PERFORMANCE OF
THE OBLIGATIONS, THE RELEASE OF THE LIEN OF THIS DEED OF TRUST, ANY FORECLOSURE
(OR ACTION IN LIEU OF FORECLOSURE) AND THE EXERCISE BY BENEFICIARY OF ANY AND
ALL REMEDIES SET FORTH HEREIN OR IN THE LOAN DOCUMENTS.

8.5 Subrogation. Grantor waives any and all right to claim, recover, or
subrogation against Beneficiary and Secured Creditors or their respective
officers, directors, employees, agents, attorneys, or representatives for loss
or damage to Grantor, the Mortgaged Property, Grantor’s property or the property
of others under Grantor’s control from any cause insured against or required to
be insured against by the provisions of the Loan Documents.

8.6 Waiver of Setoff. The Indebtedness, or any part thereof, shall be paid by
Grantor without notice, demand, counterclaim, setoff, deduction, or defense and
without abatement, suspension, deferment, diminution, or reduction by reason of:
(i) any damage to, destruction of, or any condemnation or similar taking of the
Mortgaged Property; (ii) any restriction or prevention of or interference with
any use of the Mortgaged Property; (iii) any title defect or encumbrance or any
eviction from the Mortgaged Property by superior title or otherwise; (iv) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation, or other like proceeding relating to Trustee, Beneficiary, any
Secured Creditor, or Grantor, or any action taken with respect to this Deed of
Trust by any trustee or receiver of Beneficiary, any Secured Creditor or
Grantor, or by any court, in any such proceeding; (v) any claim which Grantor
has or might have against Trustee, Beneficiary or any Secured Creditor; (vi) any
default or failure on the part of Beneficiary or any Secured Creditor to perform
or comply with any of the terms hereof or of any other agreement with Grantor;
or (vii) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing, whether or not Grantor shall have notice or knowledge of any of the
foregoing. Except as expressly provided herein, Grantor waives all rights now or
hereafter conferred by statute or otherwise to any abatement, suspension,
deferment, diminution, or reduction of the Indebtedness.

8.7 Setoff. Beneficiary and each Secured Creditor shall be entitled to exercise
both the rights of setoff and banker’s lien, if applicable, against the interest
of Grantor in and to each and every account and other property of Grantor which
are in the possession of Beneficiary or such Secured Creditor to the full extent
of the outstanding balance of the Indebtedness.

ARTICLE IX

ASSIGNMENT OF SPACE LEASES AND RENTS

9.1 Assignment. For Ten Dollars ($10.00) and other good and valuable
consideration, including the Indebtedness, the receipt and sufficiency of which
are hereby acknowledged and confessed, Grantor has GRANTED, BARGAINED, SOLD, and
CONVEYED, and by these presents does GRANT, BARGAIN, SELL, and CONVEY unto
Beneficiary, as security for the payment and performance of the Indebtedness and
the performance and discharge of the Obligations, the Space Leases and the Rents
subject only to the Permitted Exceptions applicable thereto and the License
(herein defined); TO HAVE AND TO

 

DEED OF TRUST

 

34



--------------------------------------------------------------------------------

HOLD the Space Leases and the Rents unto Beneficiary, forever, and Grantor does
hereby bind itself, its successors, and assigns to warrant and forever defend
the title to the Space Leases and the Rents unto Beneficiary against every
Person whomsoever lawfully claiming or to claim the same or any part thereof;
provided, however, that if Grantor shall pay or cause to be paid and performed
the Indebtedness as and when same shall become due and payable and shall perform
and discharge or cause to be performed and discharged the Obligations on or
before the date same are to be performed and discharged, then this assignment
shall terminate and be of no further force and effect, and all rights, titles,
and interests conveyed pursuant to this assignment shall become vested in
Grantor without the necessity of any further act or requirement by Grantor,
Trustee, or Beneficiary.

9.2 Limited License. Beneficiary hereby grants to Grantor a limited license (the
“License”), nonexclusive with the rights of Beneficiary reserved in Section 9.4
hereof, to exercise and enjoy all incidences of the status of a lessor of the
Space Leases and the Rents, including without limitation, the right to collect,
demand, sue for, attach, levy, recover, and receive the Rents, and to give
proper receipts, releases, and acquittances therefor. Grantor hereby agrees to
receive all Rents and hold the same as a trust fund to be applied, and to apply
the Rents so collected, first to the payment and performance of the
Indebtedness, next to the payment of the Impositions, and then to the
performance and discharge of the Obligations. Thereafter, Grantor may use the
balance of the Rent collected in any manner not inconsistent with the Loan
Documents.

9.3 Enforcement of Space Leases. So long as the License is in effect, Grantor
shall (i) submit any and all proposed Space Leases to Beneficiary for approval
prior to the execution thereof, (ii) duly and punctually perform and comply with
any and all representations, warranties, covenants, and agreements expressed as
binding upon the lessor under any Space Lease, (iii) maintain each of the Space
Leases in full force and effect during the term thereof, (iv) appear in and
defend any action or proceeding in any manner connected with any of the Space
Leases, (v) deliver to Beneficiary copies of all Space Leases, and (vi) deliver
to Beneficiary such further information, and execute and deliver to Beneficiary
such further assurances and assignments, with respect to the Space Leases as
Beneficiary may from time to time request. Without Beneficiary’s prior written
consent, Grantor shall not (i) do or knowingly permit to be done anything to
impair the value of any of the Space Leases, (ii) except for security or similar
deposits, collect any of the Rent more than one (1) month in advance of the time
when the same becomes due under the terms of any Space Lease, (iii) discount any
future accruing Rents, (iv) amend, modify, or terminate any of the Space Leases,
or (v) assign or grant a security interest in or to the License or any of the
Space Leases and/or Rents.

9.4 No Merger of Estates. So long as any part of the Indebtedness and the
Obligations secured hereby remain unpaid and unperformed or undischarged, the
fee and leasehold estates to the Mortgaged Property shall not merge but rather
shall remain separate and distinct, notwithstanding the union of such estates
either in Grantor, Beneficiary, any lessee, or any third party purchaser or
otherwise.

 

DEED OF TRUST

 

35



--------------------------------------------------------------------------------

ARTICLE X

SECURITY AGREEMENT

10.1 Security Interest. This Deed of Trust (a) shall be construed as a deed of
trust on real property, and (b) shall also constitute and serve as a “Security
Agreement” on personal property within the meaning of, and shall constitute
until the grant of this Deed of Trust shall terminate as provided in Article II
hereof, a first and prior security interest under the UCC as to property within
the scope thereof and in the state where the Mortgaged Property is located with
respect to the Personalty, Fixtures, Contracts, Space Leases and Rents. To this
end, Grantor has GRANTED, BARGAINED, CONVEYED, ASSIGNED, TRANSFERRED, and SET
OVER, and by these presents does GRANT, BARGAIN, CONVEY, ASSIGN, TRANSFER and
SET OVER, unto Trustee and Beneficiary, a security interest in all of Grantor’s
right, title and interest in, to, under and with respect to the Personalty,
Fixtures, Contracts, Space Leases, and Rents to secure the full and timely
payment and performance of the Indebtedness and the full and timely performance
and discharge of the Obligations. It is the intent of Grantor, Beneficiary, and
Trustee that this Deed of Trust encumber all Space Leases and Rents, that all
items contained in the definition of “Space Leases” and “Rents” which are
included within the UCC be covered by the security interest granted in this
Article X, and that all items contained in the definition of “Space Leases” and
“Rents” which are excluded from the UCC be covered by the provisions of
Article II and Article IX hereof.

10.2 Financing Statements. Grantor hereby agrees with Beneficiary to
authenticate and deliver to Beneficiary, in form and substance satisfactory to
Beneficiary, such “Financing Statements” and such further assurances as
Beneficiary may, from time to time, reasonably consider necessary to create,
perfect, and preserve Beneficiary’s security interest herein granted, and
Beneficiary may cause such statements and assurances to be recorded and filed,
at such times and places as may be required or permitted by Law to so create,
perfect, and preserve such security interest.

10.3 Fixture Filing. This Deed of Trust shall also constitute a “fixture filing”
for the purposes of the UCC. All or part of the Mortgaged Property are or are to
become fixtures; information concerning the security interest herein granted may
be obtained from either party at the address of such party set forth herein. For
purposes of the security interest herein granted, the address of debtor
(Grantor) is set forth in the first paragraph of this Deed of Trust and the
address of the secured party (Beneficiary) is set forth in Article I hereof.
Grantor does own an interest of record in the Mortgaged Property. The complete
and current name of the owner of all fee interest in the Land is as stated in
Exhibit A.

ARTICLE XI

CONCERNING THE TRUSTEE

11.1 No Required Action. Trustee shall not be required to take any action toward
the execution and enforcement of the trust hereby created or to institute,
appear in, or defend any action, suit, or other proceeding in connection
therewith where, in his opinion, such action would be likely to involve him in
expense or liability, unless requested so to do by a written instrument

 

DEED OF TRUST

 

36



--------------------------------------------------------------------------------

signed by Beneficiary and, if Trustee so requests, unless Trustee is tendered
security and indemnity satisfactory to Trustee against any and all cost,
expense, and liability arising therefrom. Trustee shall not be responsible for
the execution, acknowledgment, or validity of the Loan Documents, or for the
proper authorization thereof, or for the sufficiency of the lien and security
interest purported to be created hereby, and Trustee makes no representation in
respect thereof or in respect of the rights, remedies, and recourses of
Beneficiary.

11.2 Certain Rights. With the approval of Beneficiary, Trustee shall have the
right to take any and all of the following actions: (i) to select, employ, and
advise with counsel (who may be, but need not be, counsel for Beneficiary) upon
any matters arising hereunder, including the preparation, execution, and
interpretation of the Loan Documents, and shall be fully protected in relying as
to legal matters on the advice of counsel, (ii) to execute any of the trusts and
powers hereof and to perform any duty hereunder either directly or through his
agents or attorneys, (iii) to select and employ, in and about the execution of
his duties hereunder, suitable accountants, engineers and other experts, agents
and attorneys-in-fact, either corporate or individual, not regularly in the
employ of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith, and (iv) any and all other lawful action as Beneficiary
may instruct Trustee to take to protect or enforce Beneficiary’s rights
hereunder. Trustee shall not be personally liable in case of entry by Trustee,
or anyone entering by virtue of the powers herein granted to Trustee, upon the
Mortgaged Property for debts contracted for or liability or damages incurred in
the management or operation of the Mortgaged Property. Trustee shall have the
right to rely on any instrument, document, or signature authorizing or
supporting any action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine. Trustee shall be entitled to
reimbursement for expenses incurred by Trustee in the performance of Trustee’s
duties hereunder and to reasonable compensation for such of Trustee’s services
hereunder as shall be rendered. Grantor will, from time to time, pay the
compensation due to Trustee hereunder and reimburse Trustee for, and save
Trustee harmless against, any and all liability and expenses which may be
incurred by Trustee in the performance of Trustee’s duties.

11.3 Retention of Money. All moneys received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by applicable Law) and Trustee shall be under no
liability for interest on any moneys received by Trustee hereunder.

11.4 Successor Trustees. Trustee may resign by the giving of notice of such
resignation in writing or verbally to Beneficiary. If Trustee shall die, resign,
or become disqualified from acting in the execution of this trust, or if, for
any reason, Beneficiary shall prefer to appoint a substitute trustee or multiple
substitute trustees, or successive substitute trustees or successive multiple
substitute trustees, to act instead of the aforenamed Trustee, Beneficiary shall
have full power to appoint a substitute trustee (or, if preferred, multiple
substitute trustees) in succession who shall succeed (and if multiple substitute
trustees are appointed, each of such multiple substitute trustees shall succeed)
to all the estates, rights,

 

DEED OF TRUST

 

37



--------------------------------------------------------------------------------

powers, and duties of the aforenamed Trustee. Such appointment may be executed
by any authorized agent of Beneficiary, and if such Beneficiary be a corporation
and such appointment be executed in its behalf by any officer of such
corporation, such appointment shall be conclusively presumed to be executed with
authority and shall be valid and sufficient without proof of any action by the
board of directors or any superior officer of the corporation. Grantor hereby
ratifies and confirms any and all acts which the aforenamed Trustee, or his
successor or successors in this trust, shall do lawfully by virtue hereof. If
multiple substitute Trustees are appointed, each of such multiple substitute
Trustees shall be empowered and authorized to act alone without the necessity of
the joinder of the other multiple substitute trustees, whenever any action or
undertaking of such substitute trustees is requested or required under or
pursuant to this Deed of Trust or applicable Law.

11.5 Perfection of Appointment. Should any deed, conveyance, or instrument of
any nature be required from Grantor by any Trustee or substitute Trustee to more
fully and certainly vest in and confirm to Trustee or substitute Trustee such
estates, rights, powers, and duties, then, upon request by Trustee or substitute
Trustee, any and all such deeds, conveyances and instruments shall be made,
executed, acknowledged, and delivered and shall be caused to be recorded and/or
filed by Grantor.

11.6 Succession Instruments. Any substitute Trustee appointed pursuant to any of
the provisions hereof shall, without any further act, deed, or conveyance,
become vested with all the estates, properties, rights, powers, and trusts of
its or his predecessor in the rights hereunder with like effect as if originally
named as Trustee herein; but nevertheless, upon the written request of
Beneficiary or of the substitute Trustee, Trustee ceasing to act shall execute
and deliver any instrument transferring to such substitute Trustee, upon the
trusts herein expressed, all the estates, properties, rights, powers, and trusts
of Trustee so ceasing to act, and shall duly assign, transfer and deliver any of
the property and moneys held by such Trustee to the substitute Trustee so
appointed in Trustee’s place.

11.7 No Representation by Trustee or Beneficiary. By accepting or approving
anything required to be observed, performed, or fulfilled or to be given to
Trustee or Beneficiary pursuant to the Loan Documents, including without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
neither Trustee nor Beneficiary shall be deemed to have warranted, consented to,
or affirmed the sufficiency, legality, effectiveness, or legal effect of the
same, or of any term, provision, or condition thereof, and such acceptance or
approval thereof shall not be or constitute any warranty or affirmation with
respect thereto by Trustee or Beneficiary.

ARTICLE XII

MISCELLANEOUS

12.1 Release. If the Indebtedness is finally paid and performed in full in
accordance with the terms of this Deed of Trust, the Notes, and the other Loan
Documents and Secured Creditors shall have no further obligation to extend
credit under and pursuant to the provisions in the Loan Documents, and if
Grantor shall well and truly perform each and every of the Obligations to be
performed and discharged in accordance with the terms of this Deed of Trust, the
Notes and the other Loan Documents, then this conveyance shall become null and
void and be released at Grantor’s request and expense.

 

DEED OF TRUST

 

38



--------------------------------------------------------------------------------

12.2 Performance at Grantor’s Expense. Subject to the provisions of
Section 12.11 hereof, Grantor shall (i) pay all legal fees incurred by
Beneficiary in connection with the preparation of the Loan Documents (including
any amendments thereto or consents, releases, or waivers granted thereunder);
(ii) reimburse Beneficiary, promptly upon demand, for all amounts expended,
advanced, or incurred by Beneficiary to satisfy any obligation of Grantor under
the Loan Documents, which amounts shall include all court costs, attorneys’ fees
(including, without limitation, for trial, appeal, or other proceedings), fees
of auditors and accountants and other investigation expenses reasonably incurred
by Beneficiary in connection with any such matters; and (iii) any and all other
costs and expenses of performing or complying with any and all of the
Obligations. Except to the extent that costs and expenses are included within
the definition of “Indebtedness,” the payment of such costs and expenses shall
not be credited, in any way and to any extent, against any installment on or
portion of the Indebtedness.

12.3 Survival of Obligations. Each and all of the Obligations shall survive the
execution and delivery of the Loan Documents and the consummation of the loan
called for therein and shall continue in full force and effect until the
Indebtedness shall have been finally paid and performed in full; provided,
however, that nothing contained in this Section shall limit the obligations of
Grantor as otherwise set forth herein.

12.4 Recording and Filing. Grantor will cause the Loan Documents (requested by
Beneficiary) and all amendments and supplements thereto and substitutions
therefor to be recorded, filed, re-recorded, and refiled in such manner and in
such places as Trustee or Beneficiary shall reasonably request, and will pay all
such recording, filing, re-recording and refiling taxes, documentary stamp
taxes, fees, and other charges.

12.5 Notices. All notices or other communications required or permitted to be
given pursuant to this Deed of Trust shall be in writing and shall be considered
as properly given if (i) mailed by first class United States mail, postage
prepaid, registered or certified with return receipt requested, (ii) by
delivering same in person to the intended addressee, (iii) by delivery to an
independent third party commercial delivery service for same day or next day
delivery and providing for evidence of receipt at the office of the intended
addressee, or (iv) by prepaid telegram, telex, or telefacsimile to the
addressee. Notice so mailed shall be effective upon its deposit with the United
States Postal Service or any successor thereto; notice sent by such a commercial
delivery service shall be effective upon delivery to such commercial delivery
service; notice given by personal delivery shall be effective only if and when
received by the addressee; and notice given by other means shall be effective
only if and when received at the office or designated place or machine of the
intended addressee. For purposes of notice, the addresses of the parties shall
be as set forth herein; provided, however, that either party shall have the
right to change its address for notice hereunder to any other location within
the continental United States by the giving of thirty (30) days’ notice to the
other party in the manner set forth herein.

12.6 Covenants Running with the Land. All Obligations contained in this Deed of
Trust and the other Loan Documents are intended by Grantor, Beneficiary, and
Trustee to be, and shall be construed as, covenants running with the Mortgaged
Property until the lien of this Deed of Trust has been fully released by
Beneficiary.

 

DEED OF TRUST

 

39



--------------------------------------------------------------------------------

12.7 Successors and Assigns. Subject to the provisions of Section 6.8 hereof,
all of the terms of the Loan Documents shall apply to, be binding upon, and
inure to the benefit of the parties thereto, their successors, assigns, heirs,
and legal representatives, and all other Persons claiming by, through, or under
them.

12.8 No Waiver; Severability. Any failure by Trustee or Beneficiary to insist,
or any election by Trustee or Beneficiary not to insist, upon strict performance
by Grantor or others of any of the terms, provisions, or conditions of the Loan
Documents shall not be deemed to be a waiver of same or of any other terms,
provisions, or conditions thereof, and Trustee or Beneficiary shall have the
right at any time or times thereafter to insist upon strict performance by
Grantor or others of any and all of such terms, provisions, and conditions. The
Loan Documents are intended to be performed in accordance with, and only to the
extent permitted by, all applicable Legal Requirements. If any provision of any
of the Loan Documents or the application thereof to any person or circumstance
shall, for any reason and to any extent, be invalid or unenforceable, then
neither the remainder of the instrument in which such provision is contained nor
the application of such provision to other persons or circumstances nor the
other instruments referred to herein shall be affected thereby, but rather shall
be enforced to the greatest extent permitted by Law.

12.9 Counterparts. To facilitate execution, this Deed of Trust may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature and acknowledgment of, or on behalf of, each party,
or that the signature and acknowledgment of all Persons required to bind any
party, appear on each counterpart. All counterparts shall collectively
constitute a single instrument. It shall not be necessary in making proof of
this Deed of Trust to produce or account for more than a single counterpart
containing the respective signatures and acknowledgment of, or on behalf of,
each of the parties hereto. Any signature and acknowledgment page to any
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures and acknowledgments thereon and thereafter attached to
another counterpart identical thereto except having attached to it additional
signature and acknowledgment pages.

12.10 Applicable Law. This Deed of Trust shall be governed by and construed
according to the Laws of the State of North Carolina from time to time in effect
except to the extent preempted by United States federal Law.

12.11 Interest Provisions.

(a) Savings Clause. It is expressly stipulated and agreed to be the intent of
Grantor and Beneficiary at all times to comply strictly with the applicable Law
governing the maximum rate or amount of interest payable on the Notes or the
Related Indebtedness (or applicable United States federal Law to the extent that
it permits Beneficiary of any Secured Creditor to contract for, charge, take,
reserve or receive a greater amount of interest than under applicable Law). If
the applicable Law is ever judicially interpreted so as to render usurious any
amount (i) contracted for, charged, taken, reserved or

 

DEED OF TRUST

 

40



--------------------------------------------------------------------------------

received pursuant to the Notes, any of the other Loan Documents or any other
communication or writing by or between or among Grantor and Beneficiary and any
Secured Creditor related to the transaction or transactions that are the subject
matter of the Loan Documents, (ii) contracted for, charged or received by reason
of any acceleration the maturity of the Notes and/or the Related Indebtedness,
or (iii) Grantor will have paid or Beneficiary or any Secured Creditor will have
received by reason of any voluntary prepayment by Grantor of the Notes and/or
the Related Indebtedness, then it is Grantor’s, Beneficiary’s and Secured
Creditors’ express intent that all amounts charged in excess of the Highest
Lawful Rate shall be automatically cancelled, ab initio, and all amounts in
excess of the Highest Lawful Rate theretofore collected by Beneficiary and
Secured Creditors shall be credited on the principal balance of the Notes and/or
the Related Indebtedness (or, if the Notes and all Related Indebtedness have
been or would thereby be paid in full, refunded to Grantor), and the provisions
of the Notes and the other Loan Documents immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable Law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if the Notes and/or the
Related Indebtedness have been paid in full before the end of the stated term of
the Notes and/or the Related Indebtedness, then Grantor, Beneficiary and Secured
Creditors agree that Beneficiary and Secured Creditors shall, with reasonable
promptness after Beneficiary or any Secured Creditor discovers or is advised by
Grantor that interest was received in an amount in excess of the Highest Lawful
Rate, either refund such excess interest to Grantor and/or credit such excess
interest against the Notes and/or any Related Indebtedness then owing by Grantor
to Beneficiary and Secured Creditors. Grantor hereby agrees that as a condition
precedent to any claim seeking usury penalties against Beneficiary or any
Secured Creditor, Grantor will provide written notice to Beneficiary and Secured
Creditors, advising Beneficiary and Secured Creditors in reasonable detail of
the nature and amount of the violation, and Beneficiary and Secured Creditors
shall have sixty (60) days after receipt of such notice in which to correct such
usury violation, if any, by either refunding such excess interest to Grantor or
crediting such excess interest against the Notes and/or the Related Indebtedness
then owing by Grantor to Beneficiary and Secured Creditors. All sums contracted
for, charged or received by Beneficiary and Secured Creditors for the use,
forbearance or detention of any debt evidenced by the Notes and/or the Related
Indebtedness shall, to the extent permitted by applicable Law, be amortized or
spread, using the actuarial method, throughout the stated term of the Notes
and/or the Related Indebtedness (including any and all renewal and extension
periods) until payment in full so that the rate or amount of interest on account
of the Notes and/or the Related Indebtedness does not exceed the Highest Lawful
Rate from time to time in effect and applicable to the Notes and/or the Related
Indebtedness for so long as debt is outstanding. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Beneficiary or any Secured Creditor to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

 

DEED OF TRUST

 

41



--------------------------------------------------------------------------------

(b) Definitions. As used herein, the term “Highest Lawful Rate” means at the
particular time in question the maximum rate of interest which, under applicable
Law, any Secured Creditor is then permitted to charge on the Indebtedness. If
the maximum rate of interest which, under applicable Law, any Secured Creditor
is permitted to charge on the Indebtedness shall change after the date hereof,
the Highest Lawful Rate shall be automatically increased or decreased, as the
case may be, from time to time as of the effective time of each change in the
Highest Lawful Rate without notice to Grantor, taking into account all Charges
(as herein defined) made in connection with the transaction evidenced by the
Notes and the other Loan Documents. As used herein, the term “Charges” shall
mean all fees, charges and/or any other things of value, if any, contracted for,
charged, received, taken or reserved by Beneficiary or any Secured Creditor in
connection with the transactions relating to the Notes and the other Loan
Documents, which are treated as interest under applicable Law. As used herein,
the term “Related Indebtedness” shall mean any and all debt paid or payable by
Grantor to Beneficiary or any Secured Creditor pursuant to the Loan Documents or
any other agreement evidencing or governing the Secured Obligations or any other
communication or writing by or between Grantor and Beneficiary or any Secured
Creditor related to the transaction or transactions that are the subject matter
of the Loan Documents, except such debt which has been paid or is payable by
Grantor to Secured Creditors under the Notes.

12.12 Subrogation. If any or all of the proceeds of the Notes or other
Indebtedness have been used to extinguish, extend or renew any indebtedness
heretofore existing against the Mortgaged Property, then, to the extent of such
funds so used, Beneficiary shall be subrogated to all of the rights, claims,
liens, titles, and interests existing against the Mortgaged Property heretofore
held by, or in favor of, the holder of such indebtedness and such former rights,
claims, liens, titles, and interests, if any, are not waived but rather are
continued in full force and effect in favor of Beneficiary and are merged with
the lien and security interest created herein as cumulative security for the
repayment and performance of the Indebtedness and the performance and discharge
of the Obligations.

12.13 Rights Cumulative. Trustee and Beneficiary shall have all rights,
remedies, and recourses granted in the Loan Documents and available at law or in
equity (including, without limitation, those granted by the UCC and applicable
to the Mortgaged Property or any portion thereof), and the same (i) shall be
cumulative and concurrent, (ii) may be pursued separately, successively, or
concurrently against Grantor or others obligated for the Indebtedness or any
part thereof, or against any one or more of them, or against the Mortgaged
Property, at the sole discretion of Beneficiary, (iii) may be exercised as often
as occasion therefor shall arise, it being agreed by Grantor that the exercise,
discontinuance of the exercise of or failure to exercise any of the same shall
in no event be construed as a waiver or release thereof or of any other right,
remedy, or recourse, and (iv) are intended to be, and shall be, nonexclusive.
All rights and remedies of Trustee and Beneficiary hereunder and under the other
Loan Documents shall extend to any period after the initiation of foreclosure
proceedings, judicial or otherwise, with respect to the Mortgaged Property.

12.14 Payments. Remittances in payment of any part of the Indebtedness other
than in the required amount in funds immediately available at the place where
the Notes are payable shall not, regardless of any receipt or credit issued
therefor, constitute payment until the required amount is actually received by
Beneficiary or any Secured Creditor in funds immediately available at the place
where the Notes are payable (or such other place as Beneficiary, in

 

DEED OF TRUST

 

42



--------------------------------------------------------------------------------

Beneficiary’s sole discretion, may have established by delivery of written
notice thereof to Grantor) and shall be made and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank

or banks. Acceptance by Beneficiary or any Secured Creditor of any payment in an
amount less than the amount then due shall be deemed an acceptance on account
only, and the failure to pay the entire amount then due shall be and continue to
be an Event of Default.

12.15 Exceptions to Covenants. Grantor shall not be deemed to be permitted to
take any action or to fail to take any action with respect to any particular
covenant or condition contained herein or in any of the Loan Documents if the
action or omission would result in the breach of any other covenant or condition
contained herein or in any of the Loan Documents which has not been specifically
waived or consented to by Beneficiary, nor shall Beneficiary be deemed to have
consented to any such act or omission if the same would provide cause for
acceleration of the Indebtedness as a result of the breach of any other covenant
or condition contained herein or in any of the Loan Documents which has not been
specifically waived or consented to by Beneficiary.

12.16 Reliance. Grantor recognizes and acknowledges that in entering into the
transaction evidenced by the Loan Documents, extending credit to create Secured
Obligations and accepting this Deed of Trust, Beneficiary and Secured Creditors
are expressly and primarily relying on the truth and accuracy of the foregoing
warranties and representations set forth in Article III hereof without any
obligation to investigate the Mortgaged Property and notwithstanding any
investigation of the Mortgaged Property by Beneficiary or any Secured Creditor;
that such reliance exists on the part of Beneficiary and Secured Creditors prior
hereto; that such warranties and representations are a material inducement to
Beneficiary and Secured Creditors in extending credit evidenced by the Loan
Documents, extending credit to create Secured Obligations and accepting of this
Deed of Trust; and that Beneficiary and Secured Creditors would not be willing
to extend credit evidenced by the Loan Documents, extending credit to create
Secured Obligations and accept this Deed of Trust in the absence of any of such
warranties and representations.

12.17 Change of Security. Any part of the Mortgaged Property may be released,
regardless of consideration, by Beneficiary from time to time without impairing,
subordinating, or affecting in any way the lien, security interest, and other
rights hereof against the remainder. The lien, security interest, and other
rights granted hereby shall not be affected by any other security taken for the
Indebtedness or Obligations, or any part thereof. The taking of additional
collateral, or the amendment, extension, renewal, or rearrangement of the
Indebtedness or Obligations, or any part thereof, shall not release or impair
the lien, security interest, and other rights granted hereby, or affect the
liability of any endorser or guarantor or improve the right of any junior
lienholder; and this Deed of Trust, as well as any instrument given to secure
any amendment, extension, renewal, or rearrangement of the Indebtedness or
Obligations, or any part thereof, shall be and remain a first and prior lien,
except as otherwise provided herein, on all of the Mortgaged Property not
expressly released until the Indebtedness is fully and finally paid and
performed and the Obligations are fully performed and discharged.

 

DEED OF TRUST

 

43



--------------------------------------------------------------------------------

12.18 Headings. The Article, Section, and Subsection entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify, or
define, or be used in construing the text of such Articles, Sections, or
Subsections.

12.19 Entire Agreement; Amendment. THIS DEED OF TRUST AND THE OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. The provisions
hereof and the other Loan Documents may be amended or waived only by an
instrument in writing signed by Grantor and Beneficiary.

12.20 Waiver of Right to Trial by Jury. GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THE LOAN
DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY BENEFICIARY OR ANY SECURED
CREDITOR IN THE ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS DEED OF
TRUST OR THE OTHER LOAN DOCUMENTS.

12.21 Execution Under Seal. Grantor agrees that this instrument is executed
under seal. If Grantor is a corporation, the designation (“SEAL”) on this
instrument shall be as effective as the affixing of Grantor’s corporate seal
physically to this instrument.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

DEED OF TRUST

 

44



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

    REID’S TRAILER, INC.     By:   (SEAL)      

Christopher T. Hutter

     

Chief Financial Officer

STATE OF NORTH CAROLINA

COUNTY OF             

I             , a Notary Public of             County, State of North Carolina,
certify that Christopher T. Hutter (the “Signatory”) personally came before me
this day and acknowledged that he is Chief Financial Officer of Reid’s Trailer,
Inc., a Delaware corporation, and that he, in such capacity and being authorized
to do so, executed the foregoing on behalf of the corporation.

I certify that the Signatory personally appeared before me this day, and

(check one of the following and mark through all blank lines or spaces in the
certificate)

¨ (I have personal knowledge of the identity of the Signatory); or

¨ (I have seen satisfactory evidence of the Signatory’s identity, by a current
state or federal identification with the Signatory’s photograph in the form of:

(check one of the following)

¨ a driver’s license or

¨ in the form of             ); or

¨ (a credible witness has sworn to the identity of the Signatory).

The Signatory acknowledged to me that he voluntarily signed the foregoing
instrument for the purpose stated and in the capacity indicated.

Witness my hand and official stamp or seal this             day of             ,
            .

 

  Notary Public Print Name:                       
                                                           [Note: Notary Public
must sign exactly as on notary seal] My Commission Expires:
                                                       E [NOTARY SEAL] (MUST BE
FULLY LEGIBLE)

 

DEED OF TRUST – Signature Page

 



--------------------------------------------------------------------------------

EXHIBIT “A”

Land Description

Name of owner of fee title to Land: Reid’s Trailer, Inc.

All 16.653 acres, more or less, as shown on a plat prepared for Reid’s Trailer,
Inc. by Glenn Lee Brown, PLS and recorded in Plat Book 107 at page 86 of the
Randolph County Public Registry.

 

EXHIBIT “A”, Land Description - Solo Page

 



--------------------------------------------------------------------------------

EXHIBIT “B”

Permitted Exceptions

NONE

 

EXHIBIT “B”, Permitted Exceptions

 